

117 S1276 IS: Northern Rockies Ecosystem Protection Act
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1276IN THE SENATE OF THE UNITED STATESApril 21, 2021Mr. Whitehouse (for himself, Mr. Booker, Mr. Blumenthal, Mr. Durbin, Ms. Hassan, Mrs. Shaheen, Mr. Markey, Mr. Brown, Ms. Warren, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate certain National Forest System land and certain public land under the jurisdiction of the Secretary of the Interior in the States of Idaho, Montana, Oregon, Washington, and Wyoming as wilderness, wild and scenic rivers, wildland recovery areas, and biological connecting corridors, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Northern Rockies Ecosystem Protection Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Purposes.Sec. 4. Definitions.TITLE I—Designation of wilderness Sec. 101. Purpose.Sec. 102. Greater Glacier/Northern Continental Divide ecosystem.Sec. 103. Greater Yellowstone ecosystem.Sec. 104. Greater Salmon/Selway ecosystem.Sec. 105. Greater Cabinet/Yaak/Selkirk ecosystem.Sec. 106. Greater Hells Canyon ecosystem.Sec. 107. Islands in the Sky wilderness.Sec. 108. Wilderness in biological connecting corridors.Sec. 109. Administration.Sec. 110. Water.Sec. 111. Donation of grazing permits and leases.TITLE II—Biological connecting corridorsSec. 201. Findings.Sec. 202. Designation of biological connecting corridors.Sec. 203. Treatment of biological connecting corridors.Sec. 204. Applicability of title.Sec. 205. Cooperative agreements and land trades and acquisitions.Sec. 206. Exemption of certain roads and highways.TITLE III—Wild and scenic rivers designationsSec. 301. Designation of wild and scenic rivers in Idaho, Montana, and Wyoming.TITLE IV—Wildland restoration and recoverySec. 401. Definitions.Sec. 402. Restoration and recovery.Sec. 403. Management.TITLE V—Implementation and monitoringSec. 501. Implementation report.Sec. 502. Interagency team.Sec. 503. Roadless land evaluation.TITLE VI—Effect of Act on Indian TribesSec. 601. Rights of Indian Tribes.Sec. 602. Federal trust responsibility.Sec. 603. Exemption from Freedom of Information Act.Sec. 604. Application of Indian Self-Determination and Education Assistance Act.Sec. 605. Tribal use of protected areas.TITLE VII—Effect of Act on water rightsSec. 701. Water rights.2.FindingsCongress finds that—(1)many areas of undeveloped National Forest System land, National Park System land, and public land administered by the Bureau of Land Management in the States of Idaho, Montana, Oregon, Washington, and Wyoming (referred to in this section as public land)—(A)possess outstanding natural characteristics that give the areas value as wildernesses, parks, or wild and scenic rivers; and(B)if properly preserved, will be an enduring resource as wildernesses and wildland areas and of biodiversity for the benefit of the people of the United States;(2)the Northern Rockies Bioregion—(A)contains the most diverse array of wildland that remains in the United States south of Canada;(B)provides a sanctuary for species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(C)is national interest public land that is among the most popular wildland in the United States; and(D)embraces greater ecosystems and national treasures such as the Greater Yellowstone, Greater Glacier/Northern Continental Divide, Greater Hells Canyon/Wallowa, Greater Salmon/Selway, and Greater Cabinet/Yaak/Selkirk ecosystems;(3)the natural ecosystems in the Northern Rockies Bioregion are largely dependent on—(A)public land; and(B)the ecological productivity and diversity of resources on public land;(4)conservation of roadless areas on public land—(A)produces clean water;(B)protects native fisheries and native flora and fauna;(C)provides scenic and recreational qualities; and(D)preserves options for sustainable economics through activities such as hunting, fishing, and wilderness-based recreation;(5)the headwaters of several major river systems, including the Columbia, Snake, Green, Missouri, and Saskatchewan Rivers, are in the Northern Rockies Bioregion, and the water of those rivers—(A)flows to 3 oceans;(B)is of economic importance to farming and ranching operations, municipal water supplies, and water-based recreation, including fishing and boating; and(C)if protected, will enhance the uses described in subparagraph (B), reduce costs for water treatment and irrigation, and increase native fish populations;(6)the wildlife treasures of the Northern Rockies Bioregion are of international significance and contain intact, large mammalian fauna and rare and unique plant life;(7)wildlife habitat fragmentation due to road building, timber harvesting, mining, oil and gas exploration, lack of interagency cooperation, and other activities has severe effects on—(A)the wildlife populations of the Northern Rockies Bioregion (including populations of species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)) and the habitats of the wildlife; and(B)the water quality, ancient forests, and greater ecosystems of the Northern Rockies Bioregion;(8)the overemphasis on resource extraction from public land has—(A)compromised ecosystem integrity and detracted from economic diversification opportunities; and(B)resulted in economic instability and high unemployment in rural, resource-dependent communities;(9)the fragmentation and development of the remaining roadless and essentially roadless ecosystems and biological connectors of the Northern Rockies Bioregion would cause a loss to the United States of—(A)an entire wildland region; and(B)the only remaining area in the United States south of Canada that can support populations of caribou, gray wolves, grizzly bears, anadromous fish, and other rare or endangered plant or animal life in 1 intact bioregion;(10)since the completion of the 1936 roadless area inventory by Bob Marshall, millions of acres of roadless wildland have been developed in the Northern Rockies Bioregion;(11)extensive fragmentation of wildland and wildlife habitat has—(A)resulted in the listing of several species as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(B)reduced the number and range of other species, including anadromous fish;(12)the natural ecosystems of the Northern Rockies Bioregion serve as educational and research centers for onsite studies in biology, geology, astronomy, and other sciences;(13)the pristine nature of public land helps local communities attract new residents and businesses based on local quality of life;(14)a review of the situation in the Northern Rockies Bioregion as of the date of enactment of this Act has revealed the urgent need for an ecological reserve system for the Northern Rockies Bioregion that includes core ecosystem reserve areas and biological connecting corridors necessary to ensure wildlife movements and genetic interchange between the core reserve areas;(15)wildlife freedom of movement is essential to the survival of wildlife species, and a number of scientific studies have identified movement corridors as necessary for wildlife conservation in a changing climate;(16)several foreign governments, including the governments of Australia and Scotland, have announced plans for corridors that would make wildlife movement possible as climate pressures increase;(17)the concept of connective corridors for wildlife movement—(A)has been endorsed by the Governors of States in the western United States; and(B)is recognized by conservation and scientific organizations, such as the National Academy of Sciences, which, in 2008, described freedom of movement for wildlife as basic to the emerging new science of movement ecology;(18)freedom of wildlife movement—(A)was a fundamental reason for the development and introduction of this Act; and(B)has become an increasingly high-profile issue in the climate and biological sciences;(19)the economic value to the United States of most of the public land, left in its natural state, exceeds any potential return to the Treasury of the United States from timber harvest and development;(20)if Federal land management in the Northern Rockies Bioregion continues to result in development in roadless areas, the Federal Government will be using tax revenues to fund permanent reductions in wilderness, water quality, fish and wildlife habitat, species, and biological diversity;(21)this Act—(A)provides opportunities for employment in outdoor trades by establishing rehabilitation zones on specific tracts of damaged Federal land where active restoration work will occur;(B)will provide contracts for local businesses; and(C)will renew the intrinsic economic, social, and cultural benefits that result from productive land;(22)Federal land rehabilitation projects—(A)have direct benefits to local economies; and(B)reduce the loss to taxpayers in the United States caused by below-cost timber sales and other subsidized resource extraction;(23)a congressional review of roadless areas within public land identifies—(A)areas that, on the basis of the land form, ecosystem, associated fish and wildlife, economic value, and location of the areas, will help to fulfill the role of the Forest Service, National Park Service, and Bureau of Land Management to ensure a quality National Wilderness Preservation System;(B)areas that may have value as wild and scenic rivers; and(C)areas that—(i)may not possess wilderness attributes and should not now be designated as components of the National Wilderness Preservation System; and(ii)should be studied to determine the role of the areas in maintaining biological diversity in the Northern Rockies Bioregion;(24)many areas of public land—(A)have been damaged and experienced a reduction in productivity due to unwise development practices, which have also impaired ecosystem function and biological diversity, such as the Island Park area adjacent to Yellowstone National Park, which contains large clear-cut areas that border the park boundary; and(B)should be returned to the former ecological health and native diversity of the areas through efforts—(i)to ensure that vital ecosystem components are restored, especially in areas in which wildlife travel corridors and native fish and wildlife populations have been damaged or eliminated; and(ii)to ensure and maintain genetic interchange, biological diversity, and restoration of native species diversity throughout the Northern Rockies Bioregion;(25)backcountry areas of the National Park System have been damaged by inappropriate management, despite policies that require that recommended wilderness be administered as wilderness;(26)an emphasis on structures and motorized equipment, and in some instances developed backcountry campsites, in backcountry areas of the National Park System has detracted from and degraded the wilderness character of those backcountry areas;(27)Federal agencies entrusted with managing the natural resources of the Northern Rockies Bioregion—(A)operate under contradictory congressional mandates; and(B)are in dissension over management policies that involve common resources and greater ecosystems;(28)Federal agency structures and regulatory mechanisms as of the date of enactment of this Act have proven unsatisfactory for the responsible management of nationally important ecosystems on public land;(29)Federal laws and regulations as of the date of enactment of this Act have not been sufficient to establish and maintain the accountability of Federal agencies for public resources; and(30)this Act does not affect private existing rights.3.Purposes(a)In generalThe purposes of this Act are—(1)to designate certain National Forest System land, certain National Park System land, and certain public land administered by the Bureau of Land Management in the States of Idaho, Montana, Oregon, Washington, and Wyoming as components of the National Wilderness Preservation System;(2)to designate certain National Forest System land, certain public land administered by the Bureau of Land Management, and watercourses on that National Forest System land and public land in the States of Montana, Idaho, and Wyoming as components of the National Wild and Scenic Rivers System;(3)to prioritize areas for wildland recovery to help restore biological diversity and native species; and(4)to establish a system of biological connecting corridors between the core ecosystems in the Northern Rockies Bioregion and to ecologically significant wild land to the south of the Northern Rockies Bioregion. (b)Purpose of designationsThe designations of land made by this Act are made—(1)to promote, perpetuate, and preserve the wilderness character of the designated land;(2)to protect water quality, watersheds, and wildlife habitats, including the habitats of species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(3)to protect the ecological integrity and contiguity of major wildland ecosystems and the interconnecting corridors of the ecosystems identified by the Director of the United States Fish and Wildlife Service or another official;(4)to protect and maintain biological and native species diversity and dispersal throughout the Northern Rockies Bioregion;(5)to promote and ensure interagency cooperation in the implementation of integrated, holistic ecosystem management and protection of the ecosystems and corridors covered by this Act based on principles from conservation biology;(6)to preserve scenic, historic, and cultural resources;(7)to promote scientific research, primitive recreation, solitude, physical and mental challenges, and inspiration for the benefit of the people of the United States;(8)to avoid the misinvestment of scarce capital in land of marginal timber value; and(9)to promote ecologically and economically sustainable management in the Northern Rockies Bioregion.4.DefinitionsIn this Act:(1)CorridorThe term corridor means an area that provides connectivity of habitat or potential habitat, and that facilitates the ability of terrestrial, estuarine, and freshwater fish, or wildlife, to move within a landscape—(A)as needed for migration, gene flow, or dispersal; or(B)in response to the impacts of climate change or other impacts.(2)Development(A)In generalThe term development means an activity that eliminates the roadless and wilderness characteristics of the land on which the activity takes place.(B)InclusionsThe term development includes the construction or operation of a ski resort facility, road building, timber harvesting, mining, and oil and gas drilling.(3)Greater ecosystemThe term greater ecosystem, when used in conjunction with a specific ecosystem described in this Act, means an ecological land unit—(A)(i)of sufficient scale to support and maintain populations of large vertebrate species and the other native plant and animal species of the unit; and(ii)comprised of land that is similar in topography, climate, and plant and animal species on the land; or(B)contiguous with the habitat of a wildlife indicator species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), including the grizzly bear, lynx, or caribou, as depicted on habitat maps of Federal agencies.(4)HabitatThe term habitat means the physical, chemical, and biological properties that are used by fish, wildlife, or plants for growth, reproduction, survival, food, water, and cover on a tract of land, in a body of water, or in an area or region.(5)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)Northern rockies bioregionThe term Northern Rockies Bioregion means the portion of the Northern Rocky Mountains in the States of Montana, Idaho, Wyoming, Oregon, and Washington, as depicted on maps referred to in this Act.(7)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).(8)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System land; and(B)the Secretary of the Interior, with respect to National Park System land and public land.IDesignation of wilderness 101.PurposeThe purpose of this title is to designate certain National Forest System land, National Park System land, and public land administered by the Bureau of Land Management in the States of Idaho, Montana, Oregon, Washington, and Wyoming as wilderness and as components of the National Wilderness Preservation System in furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.).102.Greater Glacier/Northern Continental Divide ecosystem(a)Definition of MapIn this section, the term Map means the map entitled Northern Continental Divide and dated April 28, 2016.(b)DesignationsTo protect the unique ecosystem of the greater Glacier/Northern Continental Divide ecosystem, the following land is designated as wilderness:(1)Bob Marshall Wilderness additionsThe following land is incorporated in, and shall be administered as part of, the Bob Marshall Wilderness:(A)Choteau Mountain/Teton High Peaks/Deep Creek AdditionCertain Federal land within the Lewis and Clark National Forest and land administered by the Lewistown Field Office of the Bureau of Land Management comprising approximately 73,000 acres, identified as Choteau Mountain/Teton High Peaks/Deep Creek Addition on the Map.(B)Renshaw AdditionCertain Federal land within the Lewis and Clark National Forest and land administered by the Lewistown Field Office of the Bureau of Land Management comprising approximately 30,000 acres, identified as Renshaw Addition on the Map.(C)Swan Front AdditionCertain Federal land within the Flathead National Forest and Lolo National Forest comprising approximately 169,000 acres, identified as Swan Front Addition on the Map.(D)Hungry Horse Reservoir WestCertain Federal land within the Flathead National Forest comprising approximately 179,000 acres, identified as Hungry Horse Reservoir West on the Map.(E)Bob North AdditionCertain Federal land within the Flathead National Forest comprising approximately 88,000 acres, identified as Bob North Addition on the Map.(F)Monture Creek AdditionCertain Federal land within the Lolo National Forest comprising approximately 99,000 acres, identified as Monture Creek Addition on the Map.(2)Great Bear Wilderness additionsThe following land is incorporated in, and shall be administered as part of, the Great Bear Wilderness:(A)Hungry Horse Reservoir East AdditionCertain Federal land within the Flathead National Forest comprising approximately 37,000 acres, identified as Hungry Horse Reservoir East Addition on the Map.(B)Middle Fork AdditionsCertain Federal land within the Flathead National Forest comprising approximately 53,000 acres, identified as Middle Fork Additions on the Map.(3)Scapegoat Wilderness additionsThe following land, consisting of a total of approximately 125,000 acres, is incorporated in, and shall be administered as part of, the Scapegoat Wilderness:(A)Stonewall Mountain AdditionCertain Federal land within the Helena National Forest comprising approximately 55,000 acres, identified as Stonewall Mountain Addition on the Map.(B)Silver King/Falls Creek AdditionCertain Federal land within the Lewis and Clark National Forest and Helena National Forest comprising approximately 25,000 acres, identified as Silver King/Falls Creek Addition on the Map.(C)Benchmark/Elk Creek AdditionCertain Federal land within the Lewis and Clark National Forest comprising approximately 28,000 acres, identified as Benchmark/Elk Creek Addition on the Map.(4)Mission Mountains Wilderness additionsThe following land, consisting of a total of approximately 16,000 acres, is incorporated in, and shall be administered as part of, the Mission Mountains Wilderness:(A)Mission Mountain Wilderness AdditionCertain Federal land within the Flathead National Forest comprising approximately 20,000 acres, identified as Mission Mountain Wilderness Addition on the Map.(B)Marshall Peak AdditionCertain Federal land within the Lolo National Forest comprising approximately 9,000 acres, identified as Marshall Peak Addition on the Map.(5)New National Wilderness Preservation System componentsEach of the following areas of land is designated as a component of the National Wilderness Preservation System:(A)Glacier Wilderness, glacier national parkCertain Federal land within Glacier National Park comprising approximately 925,000 acres, identified as Wilderness on the map entitled Glacier National Park Wilderness and dated April 29, 2016, which shall be known as the Glacier Wilderness.(B)Sawtooth Ridge WildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 14,000 acres, identified as Sawtooth Ridge Wilderness on the Map, which shall be known as the Sawtooth Ridge Wilderness.(C)Tuchuck WildernessCertain Federal land within the Flathead National Forest and the Kootenai National Forest comprising approximately 142,000 acres, identified as Tuchuck Wilderness on the Map, which shall be known as the Tuchuck Wilderness.(D)Le Beau WildernessCertain Federal land within the Flathead National Forest and the Kootenai National Forest comprising approximately 8,000 acres, identified as Le Beau Wilderness on the Map, which shall be known as the Le Beau Wilderness.(E)Ten Lakes WildernessCertain Federal land within the Kootenai National Forest comprising approximately 49,000 acres, identified as Ten Lakes Wilderness on the Map, which shall be known as the Ten Lakes Wilderness.(F)Coal Ridge WildernessCertain Federal land within the Flathead National Forest comprising approximately 24,000 acres, identified as Coal Ridge Wilderness on the Map, which shall be known as the Coal Ridge Wilderness.(G)Standard Peak WildernessCertain Federal land within the Flathead National Forest comprising approximately 19,000 acres, identified as Standard Peak Wilderness on the Map, which shall be known as the Standard Peak Wilderness.(H)Demers WildernessCertain Federal land within the Flathead National Forest comprising approximately 7,000 acres, identified as Demers Wilderness on the Map, which shall be known as the Demers Wilderness.(I)Lincoln Gulch WildernessCertain Federal land within the Helena National Forest comprising approximately 9,000 acres, identified as Lincoln Gulch Wilderness on the Map, which shall be known as the Lincoln Gulch Wilderness.(J)Anaconda Hill WildernessCertain Federal land within the Helena National Forest comprising approximately 20,000 acres, identified as Anaconda Hill Wilderness on the Map, which shall be known as the Anaconda Hill Wilderness.(K)Specimen Creek WildernessCertain Federal land within the Helena National Forest comprising approximately 13,000 acres, identified as Specimen Creek Wilderness on the Map, which shall be known as the Specimen Creek Wilderness.(L)Crater Mountain WildernessCertain Federal land within the Helena National Forest comprising approximately 10,000 acres, identified as Crater Mountain Wilderness on the Map, which shall be known as the Crater Mountain Wilderness.(M)Ogden Mountain WildernessCertain Federal land within the Helena National Forest comprising approximately 8,000 acres, identified as Ogden Mountain Wilderness on the Map, which shall be known as the Ogden Mountain Wilderness.(N)Nevada Mountain WildernessCertain Federal land within the Helena National Forest comprising approximately 54,000 acres, identified as Nevada Mountain Wilderness on the Map, which shall be known as the Nevada Mountain Wilderness.(O)Blackfeet WildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 129,000 acres, identified as Blackfeet Wilderness on the Map, which shall be known as the Blackfeet Wilderness.103.Greater Yellowstone ecosystem(a)Definition of MapIn this section, the term Map means the map entitled Greater Yellowstone and dated April 28, 2016.(b)DesignationsTo protect the unique ecosystem of the greater Yellowstone ecosystem, the following land is designated as wilderness:(1)Absaroka-Beartooth Wilderness AdditionsCertain Federal land within the Custer Gallatin National Forest and the Shoshone National Forest comprising approximately 265,000 acres, identified as Absaroka-Beartooth Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Absaroka-Beartooth Wilderness.(2)North Absaroka Wilderness AdditionsCertain Federal land within the Shoshone National Forest and the Custer Gallatin National Forest comprising approximately 173,000, identified as North Absaroka Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the North Absaroka Wilderness.(3)Washakie Wilderness AdditionsCertain Federal land within the Shoshone National Forest and land administered by the Lander Field Office of the Bureau of Land Management comprising approximately 339,000 acres, identified as Washakie Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Washakie Wilderness.(4)Fitzpatrick Wilderness additionsThe following land is incorporated in, and shall be administered as part of, the Fitzpatrick Wilderness:(A)Fitzpatrick Wilderness AdditionCertain Federal land within the Shoshone National Forest and land administered by the Lander Field Office of the Bureau of Land Management comprising approximately 14,000 acres, identified as Fitzpatrick Wilderness Addition on the Map.(B)Benchmark/Warm Springs AdditionCertain Federal land within the Shoshone National Forest comprising approximately 15,000 acres, identified as Benchmark/Warm Springs Addition on the Map.(5)Teton Wilderness AdditionsCertain Federal land within the Bridger-Teton National Forest comprising approximately 24,000 acres, identified as Teton Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Teton Wilderness.(6)Gros Ventre Wilderness additionsThe following land is incorporated in, and shall be administered as part of, the Gros Ventre Wilderness:(A)Shoal Creek AdditionCertain Federal land within the Bridger-Teton National Forest comprising approximately 32,000 acres, identified as Shoal Creek Addition on the Map.(B)Gros Ventre AdditionsCertain Federal land within the Bridger-Teton National Forest comprising approximately 124,000 acres, identified as Gros Ventre Additions on the Map.(7)Bridger Wilderness AdditionsCertain Federal land within the Bridger-Teton National Forest and land administered by the Pinedale Field Office of the Bureau of Land Management comprising approximately 230,000 acres, identified as Bridger Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Bridger Wilderness.(8)Popo Agie Wilderness AdditionsCertain Federal land within the Shoshone National Forest comprising approximately 60,000 acres, identified as Popo Agie Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Popo Agie Wilderness.(9)Winegar Hole Wilderness AdditionsCertain Federal land within the Caribou-Targhee National Forest comprising approximately 5,000 acres, identified as Winegar Hole Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Winegar Hole Wilderness.(10)Jedediah Smith Wilderness AdditionsCertain Federal land within the Bridger-Teton and Caribou-Targhee National Forest comprising approximately 51,000 acres, identified as Jedediah Smith Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Jedediah Smith Wilderness.(11)Lee Metcalf Wilderness additionsThe following land is incorporated in, and shall be administered as part of, the Lee Metcalf Wilderness:(A)Cowboys Heaven AdditionCertain Federal land within the Custer Gallatin National Forest and the Beaverhead-Deerlodge National Forest comprising approximately 40,000 acres, identified as Cowboys Heaven Addition on the Map.(B)Lee Metcalf AdditionCertain Federal land within the Custer Gallatin National Forest and the Beaverhead-Deerlodge National Forest comprising approximately 143,000 acres, identified as Lee Metcalf Addition on the Map.(12)New   National	Wilderness   Preservation
 System componentsEach of the following areas of land is designated as a component of the National Wilderness Preservation System:(A)Yellowstone Wilderness, Yellowstone National ParkCertain Federal land within Yellowstone National Park comprising approximately 2,030,000 acres, identified as Wilderness on the map entitled Yellowstone National Park Wilderness and dated April 29, 2016, which shall be known as the Yellowstone Wilderness.(B)Grand Teton Wilderness, Grand Teton
 National ParkCertain Federal land withinthe Grand Teton National Park comprising approximately 123,000 acres, identified as Wilderness on the map entitled Grand Teton National Park Wilderness and dated April 29, 2016, which shall be known as the Grand Teton Wilderness.(C)Snowcrest WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest and land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 105,000 acres, identified as Snowcrest Wilderness on the Map, which shall be known as the Snowcrest Wilderness.(D)Antelope Basin WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 70,000 acres, identified as Antelope Basin Wilderness on the Map, which shall be known as the Antelope Basin Wilderness.(E)Lone Butte WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 14,000 acres, identified as Lone Butte Wilderness on the Map, which shall be known as the Lone Butte Wilderness.(F)Black Butte WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 39,000 acres, identified as Black Butte Wilderness on the Map, which shall be known as the Black Butte Wilderness.(G)Gravelly Mountains WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 53,000 acres, identified as Gravelly Mountains Wilderness on the Map, which shall be known as the Gravelly Mountains Wilderness.(H)Vigilante WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 16,000 acres, identified as Vigilante Wilderness on the Map, which shall be known as the Vigilante Wilderness.(I)Cherry Lakes WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 13,000 acres, identified as Cherry Lakes Wilderness on the Map, which shall be known as the Cherry Lakes Wilderness.(J)Axolotl 
 WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest and land administered by the Dillon Field Office of the Bureau of Land Management consisting of approximately 35,000 acres, identified as Axolotl Wilderness on the Map, which shall be known as the Axolotl Wilderness.(K)Crockett Lake WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 7,000 acres, identified as Crockett Lake Wilderness on the Map, which shall be known as the Crockett Lake Wilderness.(L)Gallatin Range WildernessCertain Federal land within the Custer Gallatin National Forest comprising approximately 221,000 acres, identified as Gallatin Range Wilderness on the Map, which shall be known as the Gallatin Range Wilderness.(M)Chico Peak WildernessCertain Federal land within the Custer Gallatin National Forest comprising approximately 12,000 acres, identified as Chico Peak Wilderness on the Map, which shall be known as the Chico Peak Wilderness.(N)Madison WildernessCertain Federal land within the Custer Gallatin National Forest comprising approximately 15,000 acres, identified as Madison Wilderness on the Map, which shall be known as the Madison Wilderness.(O)Lionhead WildernessCertain Federal land within the Custer Gallatin National Forest and the Caribou-Targhee National Forest comprising approximately 48,000 acres, identified as Lionhead Wilderness on the Map, which shall be known as the Lionhead Wilderness.(P)Deep 
 Lake WildernessCertain Federal land within the Custer Gallatin National Forest and the Shoshone National Forest comprising approximately 90,000 acres, identified as Deep Lake Wilderness on the Map, which shall be known as the Deep Lake Wilderness.(Q)Monument Ridge WildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 18,000 acres, identified as Monument Ridge Wilderness on the Map, which shall be known as the Monument Ridge Wilderness.(R)Munger Mountain WildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 10,000 acres, identified as Munger Mountain Wilderness on the Map, which shall be known as the Munger Mountain Wilderness.(S)Little Sheep Mountain WildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 14,000 acres, identified as Little Sheep Mountain Wilderness on the Map, which shall be known as the Little Sheep Mountain Wilderness.(T)Mt. Leidy Highlands WildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 205,000 acres, identified as Mt. Leidy Highlands Wilderness on the Map, which shall be known as the Mt. Leidy Highlands Wilderness.(U)Salt River Range WildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 245,000 acres, identified as Salt River Range Wilderness on the Map, which shall be known as the Salt River Range Wilderness.(V)Grayback Ridge WildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 314,000 acres, identified as Grayback Ridge Wilderness on the Map, which shall be known as the Grayback Ridge Wilderness.(W)Commissary Ridge WildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 143,000 acres, identified as Commissary Ridge Wilderness on the Map, which shall be known as the Commissary Ridge Wilderness.(X)South Wyoming Range WildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 98,000 acres, identified as South Wyoming Range Wilderness on the Map, which shall be known as the South Wyoming Range Wilderness.(Y)North Mountain WildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 5,000 acres, identified as North Mountain Wilderness on the Map, which shall be known as the North Mountain Wilderness.(Z)Grayback Ridge East WildernessCertain Federal land within the Bridger-Teton National Forest consisting of approximately 18,000 acres, identified as Grayback Ridge East Wilderness on the Map, which shall be known as the Grayback Ridge East Wilderness.(AA)Palisades WildernessCertain Federal land within the Bridger-Teton National Forest and the Caribou-Targhee National Forest comprising approximately 224,000 acres, identified as Palisades Wilderness on the Map, which shall be known as the Palisades Wilderness.(BB)Gannett 
 Hills WildernessCertain Federal land within the Bridger-Teton National Forest, and the Caribou-Targhee National Forest comprising approximately 63,000 acres, identified as Gannett Hills Wilderness on the Map, which shall be known as the Gannett Hills Wilderness.(CC)Raymond Mountain North WildernessCertain Federal land within the Bridger-Teton National Forest and land administered by the Kemmerer Field Office of the Bureau of Land Management comprising approximately 19,000 acres, identified as Raymond Mountain North Wilderness on the Map, which shall be known as the Raymond Mountain North Wilderness.(DD)Raymond Mountain South WildernessCertain Federal land administered by the Kemmerer Field Office of the Bureau of Land Management comprising approximately 24,000 acres, identified as Raymond Mountain South Wilderness on the Map, which shall be known as the Raymond Mountain South Wilderness.(EE)Lake Mountain WildernessCertain Federal land within the Bridger-Teton National Forest and land administered by the Pinedale Field Office of the Bureau of Land Management comprising approximately 17,000 acres, identified as Lake Mountain Wilderness on the Map, which shall be known as the Lake Mountain Wilderness.(FF)Garns Mountain WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 104,000 acres, identified as Garns Mountain Wilderness on the Map, which shall be known as the Garns Mountain Wilderness.(GG)Antelope Creek WildernessCertain Federal land within Caribou-Targhee National Forest comprising approximately 17,000 acres, identified as Antelope Creek Wilderness on the Map, which shall be known as the Antelope Creek Wilderness.(HH)Bear Creek WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 98,000 acres, identified as Bear Creek Wilderness on the Map, which shall be known as the Bear Creek Wilderness.(II)Stump Creek WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 97,000 acres, identified as Stump Creek Wilderness on the Map, which shall be known as the Stump Creek Wilderness.(JJ)Caribou-Targhee WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 94,000 acres, identified as Caribou-Targhee Wilderness on the Map, which shall be known as the Caribou-Targhee Wilderness.(KK)Poker Peak WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 20,000 acres, identified as Poker Peak Wilderness on the Map, which shall be known as the Poker Peak Wilderness.(LL)Tincup WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 7,000 acres, identified as Tincup Wilderness on the Map, which shall be known as the Tincup Wilderness.(MM)Schmid Peak WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 20,000 acres, identified as Schmid Peak Wilderness on the Map, which shall be known as the Schmid Peak Wilderness.(NN)Sage Creek WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 11,000 acres, identified as Sage Creek Wilderness on the Map, which shall be known as the Sage Creek Wilderness.(OO)Preuss Creek WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 14,000 acres, identified as Preuss Creek Wilderness on the Map, which shall be known as the Preuss Creek Wilderness.(PP)Dry Ridge WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 23,000 acres, identified as Dry Ridge Wilderness on the Map, which shall be known as the Dry Ridge Wilderness.(QQ)Meade Peak WildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 45,000 acres, identified as Meade Peak Wilderness on the Map, which shall be known as the Meade Peak Wilderness.(RR)Tobacco Root Mountains WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest and land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 97,000 acres, identified as Tobacco Root Mountains Wilderness on the Map, which shall be known as the Tobacco Root Mountains Wilderness.(SS)Potosi WildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 5,000 acres, identified as Potosi Wilderness on the Map, which shall be known as Potosi Wilderness.(TT)Bayer Mountain WildernessCertain Federal land within the Shoshone National Forest comprising approximately 9,000 acres, identified as Bayer Mountain Wilderness on the Map, which shall be known as the Bayer Mountain Wilderness.(UU)Little Popo Agie Canyon WildernessCertain Federal land within the Shoshone National Forest comprising approximately 11,000 acres, identified as Little Popo Agie Canyon Wilderness on the Map, which shall be known as the Little Popo Agie Canyon Wilderness.(VV)Clark 
			
 Fork WildernessCertain Federal land within the Shoshone National Forest comprising approximately 42,000 acres, identified as Clark Fork Wilderness on the Map, which shall be known as the Clark Fork Wilderness.104.Greater Salmon/Selway ecosystem(a)Definition of MapIn this section, the term Map means the map entitled Greater Salmon Selway and dated April 28, 2016.(b)DesignationsTo protect the unique ecosystem of the greater Salmon/Selway ecosystem, the following land is designated as wilderness:(1)Frank Church-River of No Return Wilderness additionsThe following land is incorporated in, and shall be administered as part of, the Frank Church-River of No Return Wilderness:(A)Pinnacle Peak (Sugar Mountain) AdditionCertain Federal land within the Payette National Forest comprising approximately 10,000 acres, identified as Pinnacle Peak (Sugar Mountain) Addition on the Map.(B)Placer Creek AdditionCertain Federal land within the Payette National Forest comprising approximately 7,000 acres, identified as Placer Creek Addition on the Map.(C)Smith Creek AdditionCertain Federal land within the Payette National Forest comprising approximately 2,000 acres, identified as Smith Creek Addition on the Map.(D)Cottontail Point-Pilot Creek AdditionCertain Federal land within the Payette National Forest and land administered by the Cottonwood Field Office of the Bureau of Land Management comprising approximately 99,000 acres, identified as Smith Creek Addition on the Map.(E)Jersey-Jack AdditionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 64,000 acres, identified as Jersey-Jack Addition on the Map.(F)Mallard AdditionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 20,000 acres, identified as Mallard Addition on the Map.(G)Bluejoint AdditionCertain Federal land within the Salmon-Challis National Forest and the Bitterroot National Forest comprising approximately 70,000 acres, identified as Bluejoint Addition on the Map.(H)Blue Bunch AdditionCertain Federal land within the Salmon-Challis National Forest and the Boise National Forest comprising approximately 11,000 acres, identified as Blue Bunch Addition on the Map.(I)Loon Creek AdditionCertain Federal land within the Salmon-Challis National Forest and the Sawtooth National Forest comprising approximately 109,000 acres, identified as Loon Creek Addition on the Map.(J)Salmon-Challis AdditionsCertain Federal land within the Salmon-Challis National Forest comprising approximately 303,000 acres, identified as Salmon-Challis Additions on the Map.(K)Boise AdditionsCertain Federal land within the Boise National Forest comprising approximately 59,000 acres, identified as Boise Additions on the Map.(2)Gospel Hump Wilderness AdditionsCertain Federal land within the Nez Perce National Forest comprising approximately 55,000 acres, identified as Gospel Hump Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Gospel Hump Wilderness.(3)Selway-bitterroot wilderness additionsThe following land is incorporated in, and shall be administered as part of, the Selway-Bitterroot Wilderness:(A)Face AdditionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 75,000 acres, identified as Face Addition on the Map.(B)Elk	Summit/Sneakfoot/North	Fork
 Spruce AdditionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 59,000 acres, identified as Elk Summit/Sneakfoot/North Fork Spruce Addition on the Map.(C)Rackliff-Gedney AdditionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 90,000 acres, identified as Rackliff-Gedney Addition on the Map.(D)Meadow Creek AdditionCertain Federal land within the Nez Perce-Clearwater National Forests and on land administered by the Cottonwood Field Office of the Bureau of Land Management comprising approximately 215,000 acres, identified as Meadow Creek Addition on the Map.(E)Lolo Creek AdditionCertain Federal land within the Nez Perce-Clearwater National Forests and the Lolo National Forest comprising approximately 18,000 acres, identified as Lolo Creek Addition on the Map.(F)Bitterroot AdditionCertain Federal land within the Bitterroot National Forest and the Nez-Perce National Forest comprising approximately 123,000 acres, identified as Bitterroot Addition on the Map.(4)Sawtooth Wilderness AdditionsCertain Federal land within the Boise National Forest, Sawtooth National Forest, and the Salmon-Challis National Forest comprising approximately 540,000 acres, identified as Sawtooth Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Sawtooth Wilderness.(5)White Cloud Wilderness AdditionCertain Federal land within the Sawtooth National Forest comprising approximately 100,000 acres, identified as White Cloud Wilderness Addition on the Map, is incorporated in, and shall be administered as part of, the White Cloud Wilderness.(6)Hemingway Wilderness AdditionCertain Federal land within the Sawtooth National Forest comprising approximately 97,000 acres, identified as Hemingway Wilderness Addition on the Map, is incorporated in, and shall be administered as part of, the Hemingway-Boulders Wilderness.(7)Jerry Peak Wilderness AdditionCertain Federal land within the Sawtooth National Forest, the Salmon-Challis National Forest, and on land administered by the Challis Field Office of the Bureau of Land Management comprising approximately 30,000 acres, identified as Jerry Peak Wilderness Addition on the Map is incorporated in, and shall be administered as part of, the Jim McClure-Jerry Peak Wilderness.(8)New    National    Wilderness Preservation
 System components of the Great Burn Wildlands 
 ComplexEach of the following areas of land within the Great Burn Wildlands Complex is designated as a component of the National Wilderness Preservation System:(A)Great Burn (Hoodoo) WildernessCertain Federal land within the Nez Perce-Clearwater National Forests and the Lolo National Forest comprising approximately 255,000 acres, identified as Great Burn (Hoodoo) Wilderness on the Map, which shall be known as the Great Burn (Hoodoo) Wilderness.(B)Upper 
 North Fork WildernessCertain Federal land within the Nez Perce-Clearwater National Forest, the Idaho Panhandle National Forest, and the Lolo National Forest comprising approximately 62,000 acres, identified as Upper North Fork Wilderness on the Map, which shall be known as the Upper North Fork Wilderness.(C)Sheep 
 Mountain/State Line WildernessCertain Federal land within the Nez Perce-Clearwater National Forests, the Idaho Panhandle National Forest, and the Lolo National Forest comprising approximately 68,000 acres, identified as Sheep Mountain/State Line Wilderness on the Map, which shall be known as the Sheep Mountain/State Line Wilderness.(D)Mallard-Larkins WildernessCertain Federal land within the Nez Perce-Clearwater National Forests and the Idaho Panhandle National Forest comprising approximately 260,000 acres, identified as Mallard-Larkins Wilderness on the Map, which shall be known as the Mallard-Larkins Wilderness.(E)Bighorn-Weitas WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 260,000 acres, identified as Bighorn-Weitas Wilderness on the Map, which shall be known as the Bighorn-Weitas Wilderness.(F)Eldorado WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 7,000 acres, identified as Eldorado Wilderness on the Map, which shall be known as the Eldorado Wilderness.(G)Moose Mountain WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 22,000 acres, identified as Moose Mountain Wilderness on the Map, which shall be known as the Moose Mountain Wilderness.(H)North Lochsa Slope WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 118,000 acres, identified as North Lochsa Slope Wilderness on the Map, which shall be known as the North Lochsa Wilderness.(I)Pot Mountain WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 51,000 acres, identified as Pot Mountain Wilderness on the Map, which shall be known as the Pot Mountain Wilderness.(J)Siwash WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 9,000 acres, identified as Siwash Wilderness on the Map, which shall be known as the Siwash Wilderness.(K)Weir-Post Office WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 22,000 acres, identified as Weir-Post Office Wilderness on the Map, which shall be known as the Weir-Post Office Wilderness.(L)Mosquito Fly WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 19,000 acres, identified as Mosquito Fly Wilderness on the Map, which shall be known as the Mosquito Fly Wilderness.(M)Midget Peak WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 7,000 acres, identified as Midget Peak Wilderness on the Map, which shall be known as the Midget Peak Wilderness.(N)Stark Mountain WildernessCertain Federal land within the Lolo National Forest comprising approximately 13,000 acres, identified as Stark Mountain Wilderness on the Map, which shall be known as the Stark Mountain Wilderness.(9)New   National Wilderness    Preservation
 System components  of	the  Little  Slate  Creek 
 Wildlands ComplexEach of the following areas of land within the Little Slate Creek Wildlands Complex is designated as a component of the National Wilderness Preservation System:(A)Little Slate Creek WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 12,000 acres, identified as Little Slate Creek Wilderness on the Map, which shall be known as the Little Slate Creek Wilderness.(B)Little	Slate  Creek 
 North WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 6,000 acres, identified as Little Slate Creek North Wilderness on the Map, which shall be known as the Little Slate Creek North Wilderness.(10)Other new National Wilderness Preservation System componentsEach of the following areas of land is designated as a component of the National Wilderness Preservation System:(A)French Creek/Patrick Butte 
 WildernessCertain Federal land within the Payette National Forest comprising approximately 170,000 acres, identified as French Creek/Patrick Butte Wilderness on the Map, which shall be known as the French Creek/Patrick Butte Wilderness.(B)Crystal Mountain WildernessCertain Federal land within the Payette National Forest comprising approximately 13,000 acres, identified as Crystal Mountain Wilderness on the Map, which shall be known as the Crystal Mountain Wilderness.(C)Secesh 
 WildernessCertain Federal land within the Payette National Forest comprising approximately 248,000 acres, identified as Secesh Wilderness on the Map, which shall be known as the Secesh Wilderness.(D)Needles WildernessCertain Federal land within the Payette National Forest and the Boise National Forest comprising approximately 161,000 acres, identified as Needles Wilderness on the Map, which shall be known as the Needles Wilderness.(E)Caton Lake WildernessCertain Federal land within the Payette National Forest and the Boise National Forest comprising approximately 85,000 acres, identified as Caton Lake Wilderness on the Map, which shall be known as the Caton Lake Wilderness.(F)Poison Creek WildernessCertain Federal land within the Payette National Forest and the Boise National Forest comprising approximately 5,000 acres, identified as Poison Creek Wilderness on the Map, which shall be known as the Poison Creek Wilderness.(G)Meadow Creek WildernessCertain Federal land within the Payette National Forest and the Boise National Forest comprising approximately 29,000 acres, identified as Meadow Creek Wilderness on the Map, which shall be known as the Meadow Creek Wilderness.(H)Mount 
 Heinen WildernessCertain Federal land within the Boise National Forest comprising approximately 13,000 acres, identified as Mount Heinen Wilderness on the Map, which shall be known as the Mount Heinen Wilderness.(I)Reeves 
 Creek WildernessCertain Federal land within the Boise National Forest comprising approximately 11,000 acres, identified as Reeves Creek Wilderness on the Map, which shall be known as the Reeves Creek Wilderness.(J)Peace Rock WildernessCertain Federal land within the Boise National Forest comprising approximately 192,000 acres, identified as Peace Rock Wilderness on the Map, which shall be known as the Peace Rock Wilderness.(K)Deadwood WildernessCertain Federal land within the Boise National Forest comprising approximately 52,000 acres, identified as Deadwood Wilderness on the Map, which shall be known as the Deadwood Wilderness.(L)Whitehawk Mountain WildernessCertain Federal land within the Boise National Forest comprising approximately 9,000 acres, identified as Whitehawk Mountain Wilderness on the Map, which shall be known as the Whitehawk Mountain Wilderness.(M)Stony 
			
 Meadows WildernessCertain Federal land within the Boise National Forest comprising approximately 13,000 acres, identified as Stony Meadows Wilderness on the Map, which shall be known as the Stony Meadows Wilderness.(N)Scriver 
			
 Creek WildernessCertain Federal land within the Boise National Forest comprising approximately 8,000 acres, identified as Scriver Creek Wilderness on the Map, which shall be known as the Scriver Creek Wilderness.(O)Grimes 
			
 Pass WildernessCertain Federal land within the Boise National Forest comprising approximately 13,000 acres, identified as Grimes Pass Wilderness on the Map, which shall be known as the Grimes Pass Wilderness.(P)Gallagher WildernessCertain Federal land within the Boise National Forest comprising approximately 6,000 acres, identified as Gallagher Wilderness on the Map, which shall be known as the Gallagher Wilderness.(Q)Corski 
			
 Creek WildernessCertain Federal land within the Boise National Forest comprising approximately 8,000 acres, identified as Corski Creek Wilderness on the Map, which shall be known as the Corski Creek Wilderness.(R)Bull 
			
 Trout WildernessCertain Federal land within the Boise National Forest and the Salmon-Challis National Forest comprising approximately 115,000 acres, identified as Bull Trout Wilderness on the Map, which shall be known as the Bull Trout Wilderness.(S)Breadwinner WildernessCertain Federal land within the Boise National Forest comprising approximately 20,000 acres, identified as Breadwinner Wilderness on the Map, which shall be known as the Breadwinner Wilderness.(T)Elk 
			
 Creek WildernessCertain Federal land within the Boise National Forest comprising approximately 15,000 acres, identified as Elk Creek Wilderness on the Map, which shall be known as the Elk Creek Wilderness.(U)Steel 
			
 Mountain WildernessCertain Federal land within the Boise National Forest comprising approximately 23,000 acres, identified as Steel Mountain Wilderness on the Map, which shall be known as the Steel Mountain Wilderness.(V)Rainbow WildernessCertain Federal land within the Boise National Forest comprising approximately 31,000 acres, identified as Rainbow Wilderness on the Map, which shall be known as the Rainbow Wilderness.(W)Grand 
			
 Mountain WildernessCertain Federal land within the Boise National Forest comprising approximately 14,000 acres, identified as Grand Mountain Wilderness on the Map, which shall be known as the Grand Mountain Wilderness.(X)Sheep 
			
 Creek WildernessCertain Federal land within the Boise National Forest comprising approximately 70,000 acres, identified as Sheep Creek Wilderness on the Map, which shall be known as the Sheep Creek Wilderness.(Y)Snowbank WildernessCertain Federal land within the Boise National Forest comprising approximately 34,000 acres, identified as Snowbank Wilderness on the Map, which shall be known as the Snowbank Wilderness.(Z)House 
			
 Mountain WildernessCertain Federal land within the Boise National Forest comprising approximately 26,000 acres, identified as House Mountain Wilderness on the Map, which shall be known as the House Mountain Wilderness.(AA)Danskin 
			
 WildernessCertain Federal land within the Boise National Forest comprising approximately 30,000 acres, identified as Danskin Wilderness on the Map, which shall be known as the Danskin Wilderness.(BB)Cow 
			
 Creek WildernessCertain Federal land within the Boise National Forest comprising approximately 15,000 acres, identified as Cow Creek Wilderness on the Map, which shall be known as the Cow Creek Wilderness.(CC)Wilson 
			
 Peak WildernessCertain Federal land within the Boise National Forest comprising approximately 8,000 acres, identified as Wilson Peak Wilderness on the Map, which shall be known as the Wilson Peak Wilderness.(DD)Lost 
			
 Man Creek WildernessCertain Federal land within the Boise National Forest comprising approximately 13,000 acres, identified as Lost Man Creek Wilderness on the Map, which shall be known as the Lost Man Creek Wilderness.(EE)Whiskey 
			
 Jack WildernessCertain Federal land within the Boise National Forest comprising approximately 7,000 acres, identified as Whiskey Jack Wilderness on the Map, which shall be known as the Whiskey Jack Wilderness.(FF)Cathedral Rocks WildernessCertain Federal land within the Boise National Forest comprising approximately 8,000 acres, identified as Cathedral Rocks Wilderness on the Map, which shall be known as the Cathedral Rocks Wilderness.(GG)Lime Creek WildernessCertain Federal land within the Sawtooth National Forest and the Boise National Forest comprising approximately 97,000 acres, identified as Lime Creek Wilderness on the Map, which shall be known as the Lime Creek Wilderness.(HH)O’Hara Falls Creek WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 33,000 acres, identified as O’Hara Falls Creek Wilderness on the Map, which shall be known as the O’Hara Falls Creek Wilderness.(II)Lick Point WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 7,000 acres, identified as Lick Point Wilderness on the Map, which shall be known as the Lick Point Wilderness.(JJ)Clear Creek WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 9,000 acres, identified as Clear Creek Wilderness on the Map, which shall be known as the Clear Creek Wilderness.(KK)Silver 
				
 Creek-Pilot Knob WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 21,000 acres, identified as Silver Creek-Pilot Knob Wilderness on the Map, which shall be known as the Silver Creek-Pilot Knob Wilderness.(LL)Dixie Summit-Nut Hill WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 13,000 acres, identified as Dixie Summit-Nut Hill Wilderness on the Map, which shall be known as the Dixie Summit-Nut Hill Wilderness.(MM)North 
				
 Fork Slate Creek WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 11,000 acres, identified as North Fork Slate Creek Wilderness on the Map, which shall be known as the North Fork Slate Creek Wilderness.(NN)John Day WildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 10,000 acres, identified as John Day Wilderness on the Map, which shall be known as the John Day Wilderness.(OO)Perreau Creek WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 8,000 acres, identified as Perreau Creek Wilderness on the Map, which shall be known as the Perreau Creek Wilderness.(PP)Napias 
			
 WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 9,000 acres, identified as Napias Wilderness on the Map, which shall be known as the Napias Wilderness.(QQ)Napolean Ridge WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 51,000 acres, identified as Napolean Ridge Wilderness on the Map, which shall be known as the Napolean Ridge Wilderness.(RR)Jesse Creek WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 14,000 acres, identified as Jesse Creek Wilderness on the Map, which shall be known as the Jesse Creek Wilderness.(SS)Haystack Mountain WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 12,000 acres, identified as Haystack Mountain Wilderness on the Map, which shall be known as the Haystack Mountain Wilderness.(TT)Phelan 
				
 WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 13,000 acres, identified as Phelan Wilderness on the Map, which shall be known as the Phelan Wilderness.(UU)Sheepeater WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 35,000 acres, identified as Sheepeater Wilderness on the Map, which shall be known as the Sheepeater Wilderness.(VV)South Fork Deep Creek WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 13,000 acres, identified as South Fork Deep Creek Wilderness on the Map, which shall be known as the South Fork Deep Creek Wilderness.(WW)Cobalt 
			
 WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 7,000 acres, identified as Cobalt Wilderness on the Map, which shall be known as the Cobalt Wilderness.(XX)Jureano 
			
 WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 25,000 acres, identified as Jureano Wilderness on the Map, which shall be known as the Jureano Wilderness.(YY)South Panther WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 6,000 acres, identified as South Panther Wilderness on the Map, which shall be known as the South Panther Wilderness.(ZZ)Musgrove WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 8,000 acres, identified as Musgrove Wilderness on the Map, which shall be known as the Musgrove Wilderness.(AAA)Taylor Mountain WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 63,000 acres, identified as Taylor Mountain Wilderness on the Map, which shall be known as the Taylor Mountain Wilderness.(BBB)Martin Creek WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 99,000 acres, identified as Martin Creek Wilderness on the Map, which shall be known as the Martin Creek Wilderness.(CCC)White Knob WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 65,000 acres, identified as White Knob Wilderness on the Map, which shall be known as the White Knob Wilderness.(DDD)Porphyry Peak WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 47,000 acres, identified as Porphyry Peak Wilderness on the Map, which shall be known as the Porphyry Peak Wilderness.(EEE)Greylock WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 12,000 acres, identified as Greylock Wilderness on the Map, which shall be known as the Greylock Wilderness.(FFF)Copper Basin WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 11,000 acres, identified as Copper Basin Wilderness on the Map, which shall be known as the Copper Basin Wilderness.(GGG)Cold Springs WildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 9,000 acres, identified as Cold Springs Wilderness on the Map, which shall be known as the Cold Springs Wilderness.(HHH)Pioneer Mountains WildernessCertain Federal land within the Sawtooth National Forest and the Salmon-Challis National Forest and on land administered by the Shoshone Field Office of the Bureau of Land Management, identified as Pioneer Mountains Wilderness on the Map, which shall be known as the Pioneer Mountains Wilderness.(III)Railroad Ridge WildernessCertain Federal land within the Sawtooth National Forest and the Salmon-Challis National Forest comprising approximately 51,000 acres, identified as Railroad Ridge Wilderness on the Map, which shall be known as the Railroad Ridge Wilderness.(JJJ)Buttercup Mountain WildernessCertain Federal land within the Sawtooth National Forest comprising approximately 57,000 acres, identified as Buttercup Mountain Wilderness on the Map, which shall be known as the Buttercup Mountain Wilderness.(KKK)Elk 
				
 Ridge WildernessCertain Federal land within the Sawtooth National Forest comprising approximately 9,000 acres, identified as Elk Ridge Wilderness on the Map, which shall be known as the Elk Ridge Wilderness.(LLL)Grandmother Mountain WildernessCertain Federal land within the Idaho Panhandle National Forest and on land administered by the Coeur d’Alene Field Office of the Bureau of Land Management comprising approximately 35,000 acres, identified as Grandmother Mountain Wilderness on the Map, which shall be known as the Grandmother Mountain Wilderness.(MMM)Pinchot Butte WildernessCertain Federal land within the Idaho Panhandle National Forest and on land administered by the Coeur d’Alene Field Office of the Bureau of Land Management comprising approximately 9,000 acres, identified as Pinchot Butte Wilderness on the Map, which shall be known as the Pinchot Butte Wilderness.(NNN)Liberal Mountain WildernessCertain Federal land within the Sawtooth National Forest comprising approximately 11,000 acres, identified as Liberal Mountain Wilderness on the Map, which shall be known as the Liberal Mountain Wilderness.(OOO)Horse Heaven WildernessCertain Federal land within the Payette National Forest and the Boise National Forest comprising approximately 18,000 acres, identified as Horse Heaven Wilderness on the Map, which shall be known as the Horse Heaven Wilderness.(PPP)Chimney Rock WildernessCertain Federal land within the Payette National Forest comprising approximately 9,000 acres, identified as Chimney Rock Wilderness on the Map, which shall be known as the Chimney Rock Wilderness.105.Greater Cabinet/Yaak/Selkirk ecosystem(a)Definition of MapIn this section, the term Map means the map entitled Cabinet Yaak Selkirk and dated April 28, 2016.(b)DesignationsTo protect the unique, heavily fragmented, and endangered greater Cabinet/Yaak/Selkirk ecosystem, the following land is designated as wilderness:(1)Cabinet Mountains Wilderness AdditionsCertain Federal land within the Kootenai National Forest comprising approximately 100,000 acres, identified as Cabinet Mountains Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Cabinet Mountains Wilderness.(2)Salmo-Priest Wilderness AdditionsCertain Federal land within the Idaho Panhandle National Forest and the Colville National Forest comprising approximately 47,000 acres, identified as Salmo-Priest Wilderness Additions on the Map, is incorporated in, and shall be administered as part of, the Salmo-Priest Wilderness.(3)New   National Wilderness   Preservation
			
 System componentsEach of the following areas of land is designated as a component of the National Wilderness Preservation System:(A)Skyline Mountain WildernessCertain Federal land within the Kootenai National Forest comprising approximately 15,000 acres, identified as Skyline Mountain Wilderness on the Map, which shall be known as Skyline Mountain Wilderness.(B)Galena Creek WildernessCertain Federal land within the Kootenai National Forest comprising approximately 20,000 acres, identified as Galena Creek Wilderness on the Map, which shall be known as Galena Creek Wilderness.(C)Berray Mountain WildernessCertain Federal land within the Kootenai National Forest comprising approximately 9,000 acres, identified as Berray Mountain Wilderness on the Map, which shall be known as Berray Mountain Wilderness.(D)Lone Cliff-Smeads WildernessCertain Federal land within the Kootenai National Forest comprising approximately 10,000 acres, identified as Lone Cliff-Smeads Wilderness on the Map, which shall be known as Lone Cliff-Smeads Wilderness.(E)McNeeley 
			
 WildernessCertain Federal land within the Kootenai National Forest comprising approximately 7,000 acres, identified as McNeeley Wilderness on the Map, which shall be known as McNeeley Wilderness.(F)Northwest Peaks WildernessCertain Federal land within the Kootenai National Forest comprising approximately 15,000 acres, identified as Northwest Peaks Wilderness on the Map, which shall be known as Northwest Peaks Wilderness.(G)Roderick 
			
 WildernessCertain Federal land within the Kootenai National Forest comprising approximately 30,000 acres, identified as Roderick Wilderness on the Map, which shall be known as Roderick Wilderness.(H)Grizzly 
			
 Peak WildernessCertain Federal land within the Kootenai National Forest comprising approximately 7,000 acres, identified as Grizzly Peak Wilderness on the Map, which shall be known as Grizzly Peak Wilderness.(I)West 
			
 Fork Yaak WildernessCertain Federal land within the Kootenai National Forest comprising approximately 9,000 acres, identified as West Fork Yaak Wilderness on the Map, which shall be known as West Fork Yaak Wilderness.(J)Mt. Henry 
			
 WildernessCertain Federal land within the Kootenai National Forest comprising approximately 14,000 acres, identified as Mt. Henry Wilderness on the Map, which shall be known as Mt. Henry Wilderness.(K)Alexander Creek WildernessCertain Federal land within the Kootenai National Forest comprising approximately 7,000 acres, identified as Alexander Creek Wilderness on the Map, which shall be known as Alexander Creek Wilderness.(L)Robinson mountain wildernessCertain Federal land within the Kootenai National Forest comprising approximately 7,000 acres, identified as Robinson Mountain Wilderness on the Map, which shall be known as Robinson Mountain Wilderness.(M)Devil’s Gap 
			
 WildernessCertain Federal land within the Kootenai National Forest comprising approximately 5,000 acres, identified as Devil’s Gap Wilderness on the Map, which shall be known as Devil’s Gap Wilderness.(N)Lone 
			
 Cliff West WildernessCertain Federal land within the Kootenai National Forest comprising approximately 5,000 acres, identified as Lone Cliff West Wilderness on the Map, which shall be known as Lone Cliff West Wilderness.(O)Allen Peak 
			
 WildernessCertain Federal land within the Kootenai National Forest comprising approximately 30,000 acres, identified as Allen Peak Wilderness on the Map, which shall be known as Allen Peak Wilderness.(P)Huckleberry Mountain WildernessCertain Federal land within the Kootenai National Forest comprising approximately 9,000 acres, identified as Huckleberry Mountain Wilderness on the Map, which shall be known as Huckleberry Mountain Wilderness.(Q)Cataract Peak WildernessCertain Federal land within the Kootenai National Forest and the Lolo National Forest comprising approximately 39,000 acres, identified as Cataract Peak Wilderness on the Map, which shall be known as the Cataract Peak Wilderness.(R)Cube 
				
 Iron-Silcox WildernessCertain Federal land within the Kootenai National Forest and the Lolo National Forest comprising approximately 39,000 acres, identified as Cube Iron-Silcox Wilderness on the Map, which shall be known as the Cube Iron-Silcox Wilderness.(S)Sundance 
				
 Ridge WildernessCertain Federal land within the Lolo National Forest comprising approximately 8,000 acres, identified as Sundance Ridge Wilderness on the Map, which shall be known as Sundance Ridge Wilderness.(T)Teepee-Spring Creek WildernessCertain Federal land within the Lolo National Forest comprising approximately 14,000 acres, identified as Teepee-Spring Creek Wilderness on the Map, which shall be known as Teepee-Spring Creek Wilderness.(U)Baldy 
				
 Mountain WildernessCertain Federal land within the Lolo National Forest comprising approximately 6,000 acres, identified as Baldy Mountain Wilderness on the Map, which shall be known as Baldy Mountain Wilderness.(V)Scotchman’s Peak WildernessCertain Federal land within the Kootenai National Forest and the Idaho Panhandle National Forest comprising approximately 88,000 acres, identified as Scotchman’s Peak Wilderness on the Map, which shall be known as the Scotchman’s Peak Wilderness.(W)Buckhorn Ridge WildernessCertain Federal land within the Kootenai National Forest and the Idaho Panhandle National Forest comprising approximately 36,000 acres, identified as Buckhorn Ridge Wilderness on the Map, which shall be known as the Buckhorn Ridge Wilderness.(X)Grassy	Top/Hall  Mountain 
				
 WildernessCertain Federal land within the Idaho Panhandle National Forest and the Colville National Forest comprising approximately 24,000 acres, identified as Grassy Top/Hall Mountain Wilderness on the Map, which shall be known as the Grassy Top/Hall Mountain Wilderness.(Y)Abercrombie-Hooknose WildernessCertain Federal land within the Colville National Forest comprising approximately 38,000 acres, identified as Abercrombie-Hooknose Wilderness on the Map, which shall be known as the Abercrombie-Hooknose Wilderness.(Z)Harvey	Creek/Bunchgrass 
				
 WildernessCertain Federal land within the Colville National Forest comprising approximately 6,000 acres, identified as Harvey Creek/Bunchgrass Wilderness on the Map, which shall be known as the Harvey Creek/Bunchgrass Wilderness.(AA)South Fork Mountain WildernessCertain Federal land within the Idaho Panhandle National Forest and the Colville National Forest comprising approximately 6,000 acres, identified as South Fork Mountain Wilderness on the Map, which shall be known as the South Fork Mountain Wilderness.(BB)Quartzite WildernessCertain Federal land within the Colville National Forest comprising approximately 5,000 acres, identified as Quartzite Wilderness on the Map, which shall be known as the Quartzite Wilderness.(CC)South Fork Hungry Mountain WildernessCertain Federal land within the Idaho Panhandle National Forest and the Colville National Forest comprising approximately 9,000 acres, identified as South Fork Hungry Mountain Wilderness on the Map, which shall be known as the South Fork Hungry Mountain Wilderness.(DD) Continental Mountain WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 8,000 acres, identified as Continental Mountain Wilderness on the Map, which shall be known as the Continental Mountain Wilderness.(EE)Deep White WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 8,000 acres, identified as Deep White Wilderness on the Map, which shall be known as the Deep White Wilderness.(FF)Schafer Peak WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 6,000 acres, identified as Schafer Peak Wilderness on the Map, which shall be known as the Schafer Peak Wilderness.(GG)Upper Priest Lake WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 13,000 acres, identified as Upper Priest Lake Wilderness on the Map, which shall be known as the Upper Priest Lake Wilderness.(HH)Long  Canyon/Selkirk  Crest 
				
 WildernessCertain Federal land within the Idaho Panhandle National Forest, and on land administered by the Coeur d’Alene Field Office of the Bureau of Land Management comprising approximately 99,000 acres, identified as Long Canyon/Selkirk Crest Wilderness on the Map, which shall be known as the Long Canyon/Selkirk Crest Wilderness.(II)Lake Estelle Roberts WildernessCertain Federal land within the Idaho Panhandle National Forest and the Kootenai National Forest comprising approximately 79,000 acres, identified as Lake Estelle Roberts Wilderness on the Map, which shall be known as the Lake Estelle Roberts Wilderness.(JJ)Trestle 
				
 Peak WildernessCertain Federal land within the Idaho Panhandle National Forest and the Kootenai National Forest comprising approximately 7,000 acres, identified as Trestle Peak Wilderness on the Map, which shall be known as the Trestle Peak Wilderness.(KK)Beetop WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 12,000 acres, identified as Beetop Wilderness on the Map, which shall be known as the Beetop Wilderness.(LL)Packsaddle WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 19,000 acres, identified as Packsaddle Wilderness on the Map, which shall be known as the Packsaddle Wilderness.(MM)Blacktail Pend Oreille WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 5,000 acres, identified as Blacktail Pend Oreille Wilderness on the Map, which shall be known as the Blacktail Pend Oreille Wilderness.(NN)Magee WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 35,000 acres, identified as Magee Wilderness on the Map, which shall be known as the Magee Wilderness.(OO)Tepee Creek WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 5,000 acres, identified as Tepee Creek Wilderness on the Map, which shall be known as the Tepee Creek Wilderness.(PP)Trouble Creek WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 6,000 acres, identified as Trouble Creek Wilderness on the Map, which shall be known as the Trouble Creek Wilderness.(QQ)Graham Coal WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 10,000 acres, identified as Graham Coal Wilderness on the Map, which shall be known as the Graham Coal Wilderness.(RR)Kootenai Peak WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 5,000 acres, identified as Kootenai Peak Wilderness on the Map, which shall be known as the Kootenai Peak Wilderness.(SS)Katka WildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 10,000 acres, identified as Katka Wilderness on the Map, which shall be known as the Katka Wilderness.106.Greater Hells Canyon ecosystem(a)Definition of MapIn this section, the term Map means the map entitled Hells Canyon  and dated April 28, 2016.(b)DesignationsTo protect the unique and endangered greater Hells Canyon ecosystem, the following land is designated as wilderness:(1)Hells Canyon Wilderness additionsThe following land, consisting of a total of approximately 394,000 acres, is incorporated in, and shall be administered as part of, the Hells Canyon Wilderness:(A)Rapid River AdditionCertain Federal land within the Payette National Forest and the Nez Perce-Clearwater National Forests comprising approximately 76,000 acres, identified as Rapid River Addition on the Map.(B)Salmon Face AdditionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 9,000 acres, identified as Salmon Face Addition on the Map.(C)Klopton Creek/Corral Creek AdditionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 21,000 acres, identified as Klopton Creek/Corral Creek Addition on the Map.(D)Big Canyon AdditionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 14,000 acres, identified as Big Canyon Addition on the Map.(E)Other Hells Canyon Wilderness AdditionCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 264,000 acres, identified as Other Hells Canyon Wilderness Addition on the Map.(2)Eagle Cap Wilderness AdditionsCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 100,000 acres, identified as Eagle Cap Wilderness Additions on the Map.(3)New   National Wilderness   Preservation
			
 System componentsEach of the following areas of land is designated as a component of the National Wilderness Preservation System:(A)Lake Fork WildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 12,000 acres, identified as Lake Fork Wilderness on the Map, which shall be known as the Lake Fork Wilderness.(B)Castle Ridge WildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 7,000 acres, identified as Castle Ridge Wilderness on the Map, which shall be known as the Castle Ridge Wilderness.(C)Homestead WildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 6,000 acres, identified as Homestead Wilderness on the Map, which shall be known as the Homestead Wilderness.107.Islands in the Sky wilderness(a)DefinitionsIn this section:(1)Biological corridors mapThe term Biological Corridors Map means the map entitled Biological Corridors and dated April 28, 2016.(2)Map 1The term Map 1 means the map entitled Islands in the Sky Map 1 and dated April 28, 2016.(3)Map 2The term Map 2 means the map entitled Islands in the Sky Map 2 and dated April 28, 2016.(4)Map 3The term Map 3 means the map entitled Islands in the Sky Map 3 and dated April 28, 2016.(5)Map 4The term Map 4 means the map entitled Islands in the Sky Map 4 and dated April 28, 2016.(b)DesignationsTo protect the unique and increasingly isolated island mountain ranges in the Northern Rockies Bioregion, the following land is designated as wilderness:(1)Wenaha-tucannon wilderness additionsThe following land is incorporated in, and shall be administered as part of, the Wenaha-Tucannon Wilderness:(A)Upper tucannon additionCertain Federal land within the Umatilla National Forest comprising approximately 13,000 acres, identified as Upper Tucannon Addition on Map 1.(B)W-T additionCertain Federal land within the Umatilla National Forest comprising approximately 2,000 acres, identified as W-T Addition on Map 1.(C)Meadow Creek additionCertain Federal land within the Umatilla National Forest comprising approximately 2,000 acres, identified as Meadow Creek Addition on Map 1.(2)North fork john day wilderness additionsThe following land is incorporated in, and shall be administered as part of, the North Fork John Day Wilderness:(A)Greenhorn mountain additionCertain Federal land within the Malheur National Forest and the Wallowa-Whitman National Forest comprising approximately 24,000 acres, identified as Greenhorn Mountain Addition on Map 1.(B)Jumpoff  joe  addition	to  north  fork
			
 john day wildernessCertain Federal land within the Malheur National Forest and the Umatilla National Forest comprising approximately 7,000 acres, identified as Jumpoff Joe Addition to North Fork John Day Wilderness on Map 1.(C)Twin	mountain	addition	to	north
			
 fork john day wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 20,000 acres, identified as Twin Mountain Addition to North Fork John Day Wilderness on Map 1.(3)Cloud peak wilderness additionsCertain Federal land within the Bighorn National Forest, and land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 203,000, identified as Cloud Peak Wilderness Additions on Map 3, is incorporated in, and shall be administered as part of, the Cloud Peak Wilderness.(4)Monument rock wilderness additionCertain Federal land within the Malheur National Forest comprising approximately 5,000 acres, identified as Monument Rock Wilderness Addition on Map 1, is incorporated in, and shall be administered as part of, the Monument Rock Wilderness.(5)Mount naomi wilderness additionCertain Federal land within the Caribou-Targhee National Forest comprising approximately 28,000 acres, identified as Mount Naomi Wilderness Addition on Map 4, is incorporated in, and shall be administered as part of, the Mount Naomi Wilderness.(6)New   national wilderness    preservation
 system components in the kettle mountainsEach of the following areas of land within the Kettle Mountains is designated as a component of the National Wilderness Preservation System:(A)Thirteen mile wildernessCertain Federal land within the Colville National Forest comprising approximately 12,000 acres, identified as Thirteen Mile Wilderness on Map 2, which shall be known as the Thirteen Mile Wilderness.(B)Bald snow wildernessCertain Federal land within the Colville National Forest comprising approximately 20,000 acres, identified as Bald Snow Wilderness on Map 2, which shall be known as the Bald Snow Wilderness.(C)Copper/kettle wildernessCertain Federal land within the Colville National Forest comprising approximately 81,000 acres, identified as Copper/Kettle Wilderness on Map 2, which shall be known as the Copper/Kettle Wilderness.(D)Huckleberry south wildernessCertain Federal land within the Colville National Forest comprising approximately 10,000 acres, identified as Huckleberry South Wilderness on Map 2, which shall be known as the Huckleberry South Wilderness.(E)Cougar mountain wildernessCertain Federal land within the Colville National Forest comprising approximately 6,000 acres, identified as Cougar Mountain Wilderness on Map 2, which shall be known as the Cougar Mountain Wilderness.(F)Owl mountain wildernessCertain Federal land within the Colville National Forest comprising approximately 15,000 acres, identified as Owl Mountain Wilderness on Map 2, which shall be known as the Owl Mountain Wilderness.(G)Deer kettle wildernessCertain Federal land within the Colville National Forest comprising approximately 6,000 acres, identified as Deer Kettle Wilderness on Map 2, which shall be known as the Deer Kettle Wilderness.(H)Jackknife wildernessCertain Federal land within the Colville National Forest comprising approximately 9,000 acres, identified as Jackknife Wilderness on Map 2, which shall be known as the Jackknife Wilderness.(I)Paradise wildernessCertain Federal land within the Colville National Forest comprising approximately 9,000 acres, identified as Paradise Wilderness on the Map, which shall be known as the Paradise Wilderness.(J)Bulldog mountain wildernessCertain Federal land within the Colville National Forest comprising approximately 7,000 acres, identified as Bulldog Mountain Wilderness on Map 2, which shall be known as the Bulldog Mountain Wilderness.(7)New   national	 wilderness   preservation
			
 system components in the bighorn mountainsEach of the following areas of land in the Bighorn Mountains is designated as a component of the National Wilderness Preservation System:(A)Little bighorn wildernessCertain Federal land within the Bighorn National Forest comprising approximately 120,000 acres, identified as Little Bighorn Wilderness on Map 3, which shall be known as the Little Bighorn Wilderness.(B)Walker prairie wildernessCertain Federal land within the Bighorn National Forest comprising approximately 51,000 acres, identified as Walker Prairie Wilderness on Map 3, which shall be known as the Walker Prairie Wilderness.(C)Devil’s canyon wildernessCertain Federal land within the Bighorn National Forest comprising approximately 32,000 acres, identified as Devil’s Canyon Wilderness on Map 3, which shall be known as the Devil’s Canyon Wilderness.(D)Hideout creek wildernessCertain Federal land within the Bighorn National Forest comprising approximately 9,000 acres, identified as Hideout Creek Wilderness on Map 3, which shall be known as the Hideout Creek Wilderness.(E)Bear rocks wildernessCertain Federal land comprising approximately 25,000 acres, identified as Bear Rocks Wilderness on Map 3, which shall be known as the Bear Rocks Wilderness.(F)Horse creek mesa wildernessCertain Federal land within the Bighorn National Forest comprising approximately 42,000 acres, identified as Horse Creek Mesa Wilderness on Map 3, which shall be known as the Horse Creek Mesa Wilderness.(G)Petes hole wildernessCertain Federal land within the Bighorn National Forest comprising approximately 20,000 acres, identified as Petes Hole Wilderness on Map 3, which shall be known as the Petes Hole Wilderness.(H)Grommund creek wildernessCertain Federal land within the Bighorn National Forest comprising approximately 6,000 acres, identified as Grommund Creek Wilderness on Map 3, which shall be known as the Grommund Creek Wilderness.(I)Hazelton peaks wildernessCertain Federal land within the Bighorn National Forest comprising approximately 9,000 acres, identified as Hazelton Peaks Wilderness on Map 3, which shall be known as the Hazelton Peaks Wilderness.(J)Leigh creek wildernessCertain Federal land within the Bighorn National Forest comprising approximately 7,000 acres, identified as Leigh Creek Wilderness on Map 3, which shall be known as the Leigh Creek Wilderness.(K)Medicine lodge wildernessCertain Federal land within the Bighorn National Forest, and land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 23,000 acres, identified as Medicine Lodge Wilderness on Map 3, which shall be known as the Medicine Lodge Wilderness.(L)Alkali creek wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 17,000 acres, identified as Alkali Creek Wilderness on Map 3, which shall be known as the Alkali Creek Wilderness.(M)Trapper creek canyon wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 17,000 acres, identified as Trapper Creek Canyon Wilderness on Map 3, which shall be known as the Trapper Creek Canyon Wilderness.(N)North fork powder river wildernessCertain Federal land administered by the Buffalo Field Office of the Bureau of Land Management comprising approximately 15,000 acres, identified as North Fork Powder River Wilderness on Map 3, which shall be known as the North Fork Powder River Wilderness.(O)Gardner mountain wildernessCertain Federal land administered by the Buffalo Field Office of the Bureau of Land Management comprising approximately 18,000 acres, identified as Gardner Mountain Wilderness on Map 3, which shall be known as the Gardner Mountain Wilderness.(P)Honeycombs wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 53,000 acres, identified as Honeycombs Wilderness on Map 3, which shall be known as the Honeycombs Wilderness.(Q)Buffalo creek wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 27,000 acres, identified as Buffalo Creek Wilderness on Map 3, which shall be known as the Buffalo Creek Wilderness.(R)Lysite mountain wildernessCertain Federal land administered by the Worland and Lander Field Offices of the Bureau of Land Management comprising approximately 10,000 acres, identified as Lysite Mountain Wilderness on Map 3, which shall be known as the Lysite Mountain Wilderness.(8)New    national    wilderness	 preservation
			
 system components in the pryor mountainsEach of the following areas of land in the Pryor Mountains is designated as a component of the National Wilderness Preservation System:(A)Lost water canyon wildernessCertain Federal land within the Custer Gallatin National Forest, the Bighorn National Recreation Area, and land administered by the Billings Field Office of the Bureau of Land Management comprising approximately 63,000 acres, identified as Lost Water Canyon Wilderness on Map 3 and the map entitled Wilderness Recommendation Bighorn Canyon National Recreation Area and dated March 1981, which shall be known as the Lost Water Canyon Wilderness.(B)Big pryor mountain wildernessCertain Federal land within the Custer Gallatin National Forest comprising approximately 39,000 acres, identified as Big Pryor Mountain Wilderness on Map 3, which shall be known as the Big Pryor Mountain Wilderness.(9)Other new national wilderness preservation system componentsEach of the following areas of land is designated as a component of the National Wilderness Preservation System:(A)Willow springs wildernessCertain Federal land within the Umatilla National Forest comprising approximately 9,000 acres, identified as Willow Springs Wilderness on Map 1, which shall be known as the Willow Springs Wilderness.(B)Asotin creek wildernessCertain Federal land within the Umatilla National Forest comprising approximately 16,000 acres, identified as Asotin Creek Wilderness on Map 1, which shall be known as the Asotin Creek Wilderness.(C)Spangler wildernessCertain Federal land within the Umatilla National Forest comprising approximately 6,000 acres, identified as Spangler Wilderness on Map 1, which shall be known as the Spangler Wilderness.(D)Wenatchee creek wildernessCertain Federal land within the Umatilla National Forest comprising approximately 19,000 acres, identified as Wenatchee Creek Wilderness on Map 1, which shall be known as the Wenatchee Creek Wilderness.(E)Walla walla wildernessCertain Federal land within the Umatilla National Forest comprising approximately 35,000 acres, identified as Walla Walla Wilderness on Map 1, which shall be known as the Walla Walla Wilderness.(F)Grand ronde wildernessCertain Federal land within the Umatilla National Forest and the Wallowa-Whitman National Forest comprising approximately 19,000 acres, identified as Grande Ronde Wilderness on Map 1, which shall be known as the Grande Ronde Wilderness.(G)Texas butte wildernessCertain Federal land within the Umatilla National Forest comprising approximately 8,000 acres, identified as Texas Butte Wilderness on Map 1, which shall be known as the Texas Butte Wilderness.(H)Skookum wildernessCertain Federal land within the Umatilla National Forest comprising approximately 9,000 acres, identified as Skookum Wilderness on Map 1, which shall be known as the Skookum Wilderness.(I)Potamus wildernessCertain Federal land within the Umatilla National Forest comprising approximately 6,000 acres, identified as Potamus Wilderness on Map 1, which shall be known as the Potamus Wilderness.(J)South fork-tower wildernessCertain Federal land within the Umatilla National Forest comprising approximately 16,000 acres, identified as South Fork-Tower Wilderness on Map 1, which shall be known as the South Fork-Tower Wilderness.(K)East john day wildernessCertain Federal land within the Umatilla National Forest and the Wallowa-Whitman National Forest comprising approximately 6,000 acres, identified as East John Day Wilderness on Map 1, which shall be known as the East John Day Wilderness.(L)Horseshoe ridge wildernessCertain Federal land within the Umatilla National Forest comprising approximately 6,000 acres, identified as Horseshoe Ridge Wilderness on Map 1, which shall be known as the Horseshoe Ridge Wilderness.(M)Hellhole wildernessCertain Federal land within the Umatilla National Forest comprising approximately 67,000 acres, identified as Hellhole Wilderness on Map 1, which shall be known as the Hellhole Wilderness.(N)Mount emily wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 9,000 acres, identified as Mount Emily Wilderness on Map 1, which shall be known as the Mount Emily Wilderness.(O)Upper grande ronde wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 12,000 acres, identified as Upper Grande Ronde Wilderness on Map 1, which shall be known as the Upper Grande Ronde Wilderness.(P)Joseph canyon wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 24,000 acres, identified as Joseph Canyon Wilderness on Map 1, which shall be known as the Joseph Canyon Wilderness.(Q)Tope creek wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 9,000 acres, identified as Tope Creek Wilderness on Map 1, which shall be known as the Tope Creek Wilderness.(R)Baldy mountain wildernessCertain Federal land within the Malheur National Forest comprising approximately 6,000 acres, identified as Baldy Mountain Wilderness on Map 1, which shall be known as the Baldy Mountain Wilderness.(S)Dixie butte wildernessCertain Federal land within the Malheur National Forest comprising approximately 8,000 acres, identified as Dixie Butte Wilderness on Map 1, which shall be known as the Dixie Butte Wilderness.(T)Murderers creek wildernessCertain Federal land within the Malheur National Forest comprising approximately 21,000 acres, identified as Murderers Creek Wilderness on Map 1, which shall be known as the Murderers Creek Wilderness.(U)Glacier mountain wildernessCertain Federal land within the Malheur National Forest comprising approximately 16,000 acres, identified as Glacier Mountain Wilderness on Map 1, which shall be known as the Glacier Mountain Wilderness.(V)Malheur river wildernessCertain Federal land within the Malheur National Forest comprising approximately 6,000 acres, identified as Malheur River Wilderness on Map 1, which shall be known as the Malheur River Wilderness.(W)Mcclellan mountain wildernessCertain Federal land within the Malheur National Forest comprising approximately 23,000 acres, identified as McClellan Mountain Wilderness on Map 1, which shall be known as the McClellan Mountain Wilderness.(X)Myrtle-silvies wildernessCertain Federal land within the Malheur National Forest comprising approximately 11,000 acres, identified as Myrtle-Silvies Wilderness on Map 1, which shall be known as the Myrtle-Silvies Wilderness.(Y)Nipple butte wildernessCertain Federal land within the Malheur National Forest comprising approximately 13,000 acres, identified as Nipple Butte Wilderness on Map 1, which shall be known as the Nipple Butte Wilderness.(Z)West malheur wildernessCertain Federal land within the Malheur National Forest comprising approximately 5,000 acres, identified as West Malheur Wilderness on Map 1, which shall be known as the West Malheur Wilderness.(AA)Shaketable wildernessCertain Federal land within the Malheur National Forest comprising approximately 8,000 acres, identified as Shaketable Wilderness on Map 1, which shall be known as the Shaketable Wilderness.(BB)Utley butte wildernessCertain Federal land within the Malheur National Forest comprising approximately 11,000 acres, identified as Utley Butte Wilderness on Map 1, which shall be known as the Utley Butte Wilderness.(CC)Flint range wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 73,000 acres, identified as Flint Range Wilderness on the Biological Corridors Map, which shall be known as the Flint Range Wilderness.(DD)Fred burr wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximate 6,000 acres, identified as Fred Burr Wilderness on the Biological Corridors Map, which shall be known as Fred Burr Wilderness.(EE)Elkhorn mountains wildernessCertain Federal land within the Helena National Forest, and land administered by the Butte Field Office of the Bureau of Land Management comprising approximately 88,000 acres, identified as Elkhorn Mountains Wilderness on the Biological Corridors Map, which shall be known as Elkhorn Mountains Wilderness.(FF)Cache peak wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 27,000 acres, identified as Cache Peak Wilderness on Map 4, which shall be known as the Cache Peak Wilderness.(GG)Sublett wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 7,000 acres, identified as Sublett Wilderness on Map 4, which shall be known as the Sublett Wilderness.(HH)Burnt basin/black pine wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 44,000 acres, identified as Burnt Basin/Black Pine Wilderness on Map 4, which shall be known as the Burnt Basin/Black Pine Wilderness.(II)Mount harrison wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 30,000 acres, identified as Mount Harrison Wilderness on Map 4, which shall be known as the Mount Harrison Wilderness.(JJ)Fifth fork rock creek wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 17,000 acres, identified as Fifth Fork Rock Creek Wilderness on Map 4, which shall be known as the Fifth Fork Rock Creek Wilderness.(KK)Third fork rock creek wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 14,000 acres, identified as Third Fork Rock Creek Wilderness on Map 4, which shall be known as the Third Fork Rock Creek Wilderness.(LL)Cottonwood wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 11,000 acres, identified as Cottonwood Wilderness on Map 4, which shall be known as the Cottonwood Wilderness.(MM)Mahogany butte wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 21,000 acres, identified as Mahogany Butte Wilderness on Map 4, which shall be known as the Mahogany Butte Wilderness.(NN)Thorobred wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 6,000 acres, identified as Thorobred Wilderness on Map 4, which shall be known as the Thorobred Wilderness.(OO)Worm creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 42,000 acres, identified as Worm Creek Wilderness on Map 4, which shall be known as the Worm Creek Wilderness.(PP)Swan creek mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 7,000 acres, identified as Swan Creek Wilderness on Map 4, which shall be known as the Swan Creek Wilderness.(QQ)Gibson wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 8,000 acres, identified as Gibson Wilderness on Map 4, which shall be known as the Gibson Wilderness.(RR)Paris peak wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 9,000 acres, identified as Paris Peak Wilderness on Map 4, which shall be known as the Paris Peak Wilderness.(SS)Station creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 9,000 acres, identified as Station Creek Wilderness on Map 4, which shall be known as the Station Creek Wilderness.(TT)Mink creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 16,000 acres, identified as Mink Creek Wilderness on Map 4, which shall be known as the Mink Creek Wilderness.(UU)Liberty creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 15,000 acres, identified as Liberty Creek Wilderness on Map 4, which shall be known as the Liberty Creek Wilderness.(VV)Williams creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 10,000 acres, identified as Williams Creek Wilderness on Map 4, which shall be known as the Williams Creek Wilderness.(WW)Stauffer creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 6,000 acres, identified as Stauffer Creek Wilderness on Map 4, which shall be known as the Stauffer Creek Wilderness.(XX)Sherman peak wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 8,000 acres, identified as Sherman Peak Wilderness on Map 4, which shall be known as the Sherman Peak Wilderness.(YY)Soda point wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 23,000 acres, identified as Soda Point Wilderness on Map 4, which shall be known as the Soda Point Wilderness.(ZZ)Clarkston mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 16,000 acres, identified as Clarkston Mountain Wilderness on Map 4, which shall be known as the Clarkston Mountain Wilderness.(AAA)Malad wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 7,000 acres, identified as Malad Wilderness on Map 4, which shall be known as the Malad Wilderness.(BBB)Oxford mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 41,000 acres, identified as Oxford Mountain Wilderness on Map 4, which shall be known as the Oxford Mountain Wilderness.(CCC)Elkhorn mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 42,000 acres, identified as Elkhorn Mountain Wilderness on Map 4, which shall be known as the Elkhorn Mountain Wilderness.(DDD)Bonneville peak wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 32,000 acres, identified as Bonneville Peak Wilderness on Map 4, which shall be known as the Bonneville Peak Wilderness.(EEE)North pebble wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 5,000 acres, identified as North Pebble Wilderness on Map 4, which shall be known as the North Pebble Wilderness.(FFF)Toponce wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 18,000 acres, identified as Toponce Wilderness on Map 4, which shall be known as the Toponce Wilderness.(GGG)Scout mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 25,000 acres, identified as Scout Mountain Wilderness on Map 4, which shall be known as the Scout Mountain Wilderness.(HHH)West mink wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 20,000 acres, identified as West Mink Wilderness on Map 4, which shall be known as the West Mink Wilderness.(III)Cuddy mountain wildernessCertain Federal land within the Payette National Forest comprising approximately 41,000 acres, identified as Cuddy Mountain Wilderness on Map 1, which shall be known as the Cuddy Mountain Wilderness.(JJJ)Council mountain wildernessCertain Federal land within the Payette National Forest comprising approximately 17,000 acres, identified as McCullough Peaks Wilderness on the map entitled Greater Salmon Selway and dated April 28, 2016, which shall be known as the Council Mountain Wilderness.(KKK)Mccullough peaks wildernessCertain Federal land administered by the Cody Field Office of the Bureau of Land Management comprising approximately 38,000 acres, identified as Council Mountain Wilderness on Map 3, which shall be known as the McCullough Peaks Wilderness.(LLL)Tatman mountain wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 25,000 acres, identified as Tatman Mountain Wilderness on Map 3, which shall be known as the Tatman Mountain Wilderness.(MMM)Fivemile creek wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 24,000 acres, identified as Fivemile Creek Wilderness on Map 3, which shall be known as the Fivemile Creek Wilderness.(NNN)Bobcat draw badlands wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 30,000 acres, identified as Bobcat Draw Badlands Wilderness on Map 3, which shall be known as the Bobcat Draw Badlands Wilderness.(OOO)Cedar bighorn wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 39,000 acres, identified as Cedar Bighorn Wilderness on Map 3, which shall be known as the Cedar Bighorn Wilderness.(PPP)Copper mountain wildernessCertain Federal land administered by the Lander Field Office of the Bureau of Land Management comprising approximately 7,000 acres, identified as Copper Mountain Wilderness on Map 3, which shall be known as the Copper Mountain Wilderness.(QQQ)Fuller peak wildernessCertain Federal land administered by the Lander Field Office of the Bureau of Land Management comprising approximately 10,000 acres, identified as Fuller Peak Wilderness on Map 3, which shall be known as the Fuller Peak Wilderness.(RRR)Lysite badlands wildernessCertain Federal land administered by the Lander Field Office of the Bureau of Land Management comprising approximately 14,000 acres, identified as Lysite Badlands Wilderness on Map 3, which shall be known as the Lysite Badlands Wilderness.(SSS)Hoodoo mountain wildernessCertain Federal land within the public land administered by the Missoula Field Office of the Bureau of Land Management comprising approximately 11,000 acres, identified as Hoodoo Mountain Wilderness on the Biological Corridors Map, which shall be known as the Hoodoo Mountain Wilderness.(TTT)Wales creek wildernessCertain Federal land within the public land administered by the Missoula Field Office of the Bureau of Land Management comprising approximately 12,000 acres, identified as Wales Creek Wilderness on the Biological Corridors Map, which shall be known as the Wales Creek Wilderness.108.Wilderness in biological connecting corridors(a)Definition of MapIn this section, the term Map means the map entitled Biological Corridors and dated April 28, 2016.(b)DesignationsTo protect the unique and increasingly isolated island mountain ranges in the biological connecting corridors designated by section 202, the following land is designated as wilderness:(1)Sapphire	mountains/continental	divide
				
 corridorThe following land in Sapphire Mountains/Continental Divide Corridor is designated as wilderness:(A)Welcome creek wilderness additionCertain Federal land within the Lolo National Forest comprising approximately 1,000 acres, identified as Welcome Creek Wilderness Addition on the Map, is incorporated in, and shall be administered as part of, the Welcome Creek Wilderness.(B)Anaconda-pintler wilderness additionCertain Federal land within the Bitterroot and Beaverhead-Deerlodge National Forest comprising approximately 194,000 acres, identified as Anaconda-Pintler Wilderness Addition on the Map, is incorporated in, and shall be administered as part of, the Anaconda-Pintler Wilderness.(C)New National Wilderness Preservation System componentsEach of the following areas of land is designated as a component of the National Wilderness Preservation System:(i)Stony mountain wildernessCertain Federal land within the Bitterroot, Lolo, and Beaverhead-Deerlodge National Forest comprising approximately 120,000 acres, identified as Stony Mountain Wilderness on the Map, which shall be known as the Stony Mountain Wilderness.(ii)Quigg peak wildernessCertain Federal land within the Lolo and Beaverhead-Deerlodge National Forests and land administered by the Missoula Field Office of the Bureau of Land Management comprising approximately 77,000 acres, identified as Quigg Peak Wilderness on the Map, which shall be known as the Quigg Peak Wilderness.(iii)Silver king wildernessCertain Federal land within the Lolo and Beaverhead-Deerlodge National Forest comprising approximately 50,000 acres, identified as Silver King Wilderness on the Map, which shall be known as the Silver King Wilderness.(iv)Emerine wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 15,000 acres, identified as Emerine Wilderness on the Map, which shall be known as the Emerine Wilderness.(v)Sleeping child wildernessCertain Federal land within the Bitterroot National Forest comprising approximately 21,000 acres, identified as Sleeping Child Wilderness on the Map, which shall be known as the Sleeping Child Wilderness.(2)Jocko mountains/cabinet mountains corridorEach of the following areas of land in Jocko Mountains/Cabinet Mountains Corridor is designated as a component of the National Wilderness Preservation System:(A)Mount bushnell wildernessCertain Federal land within the Lolo National Forest comprising approximately 42,000 acres, identified as Mount Bushnell Wilderness on the Map, which shall be known as the Mount Bushnell Wilderness.(B)Cherry peak wildernessCertain Federal land within the Lolo National Forest comprising approximately 38,000 acres, identified as Cherry Peak Wilderness on the Map, which shall be known as the Cherry Peak Wilderness.(C)Patrick’s knob/north cutoffCertain Federal land within the Lolo National Forest comprising approximately 17,000 acres, identified as Patrick’s Knob/North Cutoff Wilderness on the Map, which shall be known as the Patrick’s Knob/North Cutoff Wilderness.(D)South siegel/south cutoff wildernessCertain Federal land within the Lolo National Forest comprising approximately 13,000 acres, identified as South Siegel/South Cutoff Wilderness on the Map, which shall be known as the South Siegel/South Cutoff Wilderness.(E)North siegel wildernessCertain Federal land within the Lolo National Forest comprising approximately 9,000 acres, identified as North Siegel Wilderness on the Map, which shall be known as the North Siegel Wilderness.(F)Reservation divide wildernessCertain Federal land within the Lolo National Forest comprising approximately 19,000 acres, identified as Reservation Divide Wilderness on the Map, which shall be known as the Reservation Divide Wilderness.(3)Nine mile/great burn corridorEach of the following areas of land in Nine Mile/Great Burn Corridor is designated as a component of the National Wilderness Preservation System:(A)Burdette wildernessCertain Federal land within the Lolo National Forest comprising approximately 16,000 acres, identified as Burdette Wilderness on the Map, which shall be known as the Burdette Wilderness.(B)Petty mountain wildernessCertain Federal land within the Lolo National Forest comprising approximately 16,000 acres, identified as Petty Mountain Wilderness on the Map, which shall be known as the Petty Mountain Wilderness.(C)Gillman creek wildernessCertain Federal land within the Lolo National Forest comprising approximately 8,000 acres, identified as Gillman Creek Wilderness on the Map, which shall be known as the Gillman Creek Wilderness.(4)Anaconda-pintler divide corridorEach of the following areas of land in Anaconda-Pintler Divide Corridor is designated as a component of the National Wilderness Preservation System:(A)Fleecer wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 36,000 acres, identified as Fleecer Wilderness on the Map, which shall be known as the Fleecer Wilderness.(B)Highlands wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 21,000 acres, identified as Highlands Wilderness on the Map, which shall be known as the Highlands Wilderness.(C)Basin creek wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 9,000 acres, identified as Basin Creek Wilderness on the Map, which shall be known as the Basin Creek Wilderness.(D)Granulated mountains wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 14,000 acres, identified as Granulated Mountains Wilderness on the Map, which shall be known as the Granulated Mountains Wilderness.(E)Lower boulder wildernessCertain Federal land administered by the Butte Field Office of the Bureau of Land Management comprising approximately 6,000 acres, identified as Lower Boulder Wilderness on the Map, which shall be known as the Lower Boulder Wilderness.(F)Ruby range wildernessCertain Federal land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 27,000 acres, identified as Ruby Range Wilderness on the Map, which shall be known as the Ruby Range Wilderness.(G)Humbug spires wildernessCertain Federal land administered by the Butte Field Office of the Bureau of Land Management comprising approximately 12,000 acres, identified as Humbug Spires Wilderness on the Map, which shall be known as the Humbug Spires Wilderness.(5)Ten lakes/cabinet/yaak corridorEach of the following areas of land in Ten Lakes/Cabinet/Yaak Corridor is designated as a component of the National Wilderness Preservation System:(A)Gold creek wildernessCertain Federal land within the Kootenai National Forest comprising approximately 6,000 acres, identified as Gold Creek Wilderness on the Map, which shall be known as the Gold Creek Wilderness.(B)Gold creek west wildernessCertain Federal land within the Kootenai National Forest comprising approximately 16,000 acres, identified as Gold Creek West Wilderness on the Map, which shall be known as the Gold Creek West Wilderness.(C)Zulu creek wildernessCertain Federal land within the Kootenai National Forest comprising approximately 6,000 acres, identified as Zulu Creek Wilderness on the Map, which shall be known as the Zulu Creek Wilderness.(D)Good creek wildernessCertain Federal land within the Kootenai National Forest comprising approximately 8,000 acres, identified as Good Creek Wilderness on the Map, which shall be known as the Good Creek Wilderness.(6)Cabinet/yaak/great burn complex corridorEach of the following areas of land in Ten Lakes/Cabinet/Yaak Corridor is designated as a component of the National Wilderness Preservation System:(A)Maple peak wildernessCertain Federal land within the Lolo, Idaho Panhandle, and Kootenai National Forests comprising approximately 19,000 acres, identified as Maple Peak Wilderness on the Map, which shall be known as the Maple Peak Wilderness.(B)Storm creek wildernessCertain Federal land within the Idaho Panhandle and Kootenai National Forest comprising approximately 8,000 acres, identified as Storm Creek Wilderness on the Map, which shall be known as the Storm Creek Wilderness.(C)Hammond creek wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 17,000 acres, identified as Hammond Creek Wilderness on the Map, which shall be known as the Hammond Creek Wilderness.(D)North fork wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 31,000 acres, identified as North Fork Wilderness on the Map, which shall be known as the North Fork Wilderness.(E)Big creek wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 76,000 acres, identified as Big Creek Wilderness on the Map, which shall be known as the Big Creek Wilderness.(F)Bobtail peak wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 12,000 acres, identified as Bobtail Peak Wilderness on the Map, which shall be known as the Bobtail Peak Wilderness.(G)East cathedral peak wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 34,000 acres, identified as East Cathedral Peak Wilderness on the Map, which shall be known as the East Cathedral Peak Wilderness.(H)Spion kop wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 22,000 acres, identified as Spion Kop Wilderness on the Map, which shall be known as the Spion Kop Wilderness.(I)Roland point wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 6,000 acres, identified as Roland Point Wilderness on the Map, which shall be known as the Roland Point Wilderness.(J)Trout creek wildernessCertain Federal land within the Idaho Panhandle and Kootenai National Forests comprising approximately 39,000 acres, identified as Trout Creek Wilderness on the Map, which shall be known as the Trout Creek Wilderness.(K)Wonderful peak wildernessCertain Federal land within the Idaho Panhandle and Lolo National Forests comprising approximately 6,000 acres, identified as Wonderful Peak Wilderness on the Map, which shall be known as the Wonderful Peak Wilderness.(L)Stevens peak wildernessCertain Federal land within the Idaho Panhandle and Lolo National Forests comprising approximately 5,000 acres, identified as Stevens Peak Wilderness on the Map, which shall be known as the Stevens Peak Wilderness.(M)Evans gulch wildernessCertain Federal land within the Lolo National Forest comprising approximately 8,000 acres, identified as Evans Gulch Wilderness on the Map, which shall be known as the Evans Gulch Wilderness.(N)Gilt edge-silver creek wildernessCertain Federal land within the Lolo National Forest comprising approximately 10,000 acres, identified as Gilt Edge-Silver Creek Wilderness on the Map, which shall be known as the Gilt Edge-Silver Creek Wilderness.(O)Ward eagle wildernessCertain Federal land within the Lolo National Forest comprising approximately 9,000 acres, identified as Ward Eagle Wilderness on the Map, which shall be known as the Ward Eagle Wilderness.(P)Marble point wildernessCertain Federal land within the Lolo National Forest comprising approximately 13,000 acres, identified as Marble Point Wilderness on the Map, which shall be known as the Marble Point Wilderness.(7)Anaconda-pintler/bitterroot	mountains
				
 corridorEach of the following areas of land in Anaconda-Pintler/Bitterroot Mountains Corridor is designated as a component of the National Wilderness Preservation System:(A)West pioneers wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 230,000 acres, identified as West Pioneers Wilderness on the Map, which shall be known as the West Pioneers Wilderness.(B)Cattle gulch ridge wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 19,000 acres, identified as Cattle Gulch Ridge Wilderness on the Map, which shall be known as the Cattle Gulch Ridge Wilderness.(C)East pioneers/call mountain wildernessCertain Federal land within the Beaverhead-Deerlodge National Forests and land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 160,000 acres, identified as East Pioneers/Call Mountain Wilderness on the Map, which shall be known as the East Pioneers/Call Mountain Wilderness.(8)Frank church/greater yellowstone corridorEach of the following areas of land in Frank Church/Greater Yellowstone Corridor is designated as a component of the National Wilderness Preservation System:(A)Tolan creek wildernessCertain Federal land within the Bitterroot National Forest comprising approximately 7,000 acres, identified as Tolan Creek Wilderness on the Map, which shall be known as the Tolan Creek Wilderness.(B)Allan mountain wildernessCertain Federal land within the Bitterroot and Salmon-Challis National Forest comprising approximately 151,000 acres, identified as Allan Mountain Wilderness on the Map, which shall be known as the Allan Mountain Wilderness.(C)Anderson mountain wildernessCertain Federal land within the Beaverhead-Deerlodge and Salmon-Challis National Forest comprising approximately 49,000 acres, identified as Anderson Mountain Wilderness on the Map, which shall be known as the Anderson Mountain Wilderness.(D)West big hole wildernessCertain Federal land within the Beaverhead-Deerlodge and Salmon-Challis National Forest comprising approximately 210,000 acres, identified as West Big Hole Wilderness on the Map, which shall be known as the West Big Hole Wilderness.(E)Goat mountain wildernessCertain Federal land within the Beaverhead-Deerlodge and Salmon-Challis National Forest comprising approximately 45,000 acres, identified as Goat Mountain Wilderness on the Map, which shall be known as the Goat Mountain Wilderness.(F)Italian peaks wildernessCertain Federal land within the Beaverhead-Deerlodge, Salmon-Challis, and Caribou-Targhee National Forests and land administered by the Salmon Field Office of the Bureau of Land Management comprising approximately 305,000 acres, identified as Italian Peaks Wilderness on the Map, which shall be known as the Italian Peaks Wilderness.(G)Garfield mountain wildernessCertain Federal land within the Beaverhead-Deerlodge and Caribou-Targhee National Forests comprising approximately 92,000 acres, identified as Garfield Mountain Wilderness on the Map, which shall be known as the Garfield Mountain Wilderness.(H)Four eyes canyon wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 8,000 acres, identified as Four Eyes Canyon Wilderness on the Map, which shall be known as the Four Eyes Canyon Wilderness.(I)Tendoy mountains wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest and land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 83,000 acres, identified as Tendoy Mountains Wilderness on the Map, which shall be known as the Tendoy Mountains Wilderness.(J)Henneberry ridge wildernessCertain Federal land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 12,000 acres, identified as Henneberry Ridge Wilderness on the Map, which shall be known as the Henneberry Ridge Wilderness.(K)Black tail mountains wildernessCertain Federal land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 15,000 acres, identified as Black Tail Mountains Wilderness on the Map, which shall be known as the Black Tail Mountains Wilderness.(L)Saginaw creek wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 9,000 acres, identified as Saginaw Creek Wilderness on the Map, which shall be known as the Saginaw Creek Wilderness.(M)Tash peak wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 53,000 acres, identified as Tash Peak Wilderness on the Map, which shall be known as the Tash Peak Wilderness.(N)Beaver lakes wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 7,000 acres, identified as Beaver Lakes Wilderness on the Map, which shall be known as the Beaver Lakes Wilderness.(O)Agency creek wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 6,000 acres, identified as Agency Creek Wilderness on the Map, which shall be known as the Agency Creek Wilderness.(P)Freezeout wildernessCertain Federal land within the Caribou-Targhee and Beaverhead-Deerlodge National Forests comprising approximately 37,000 acres, identified as Freezeout Wilderness on the Map, which shall be known as the Freezeout Wilderness.(Q)Two top wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 7,000 acres, identified as Two Top Wilderness on the Map, which shall be known as the Two Top Wilderness.(R)Centennials wildernessCertain Federal land within the Caribou-Targhee and Beaverhead-Deerlodge National Forests and land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 88,000 acres, identified as Centennials Wilderness on the Map, which shall be known as the Centennials Wilderness.(S)Little bear creek wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 7,000 acres, identified as Little Bear Creek Wilderness on the Map, which shall be known as the Little Bear Creek Wilderness.(9)Lemhi mountains corridorEach of the following areas of land in Lemhi Mountains Corridor is designated as a component of the National Wilderness Preservation System:(A)North lemhi mountains wildernessCertain Federal land within the Salmon-Challis National Forest and land administered by the Challis Field Office of the Bureau of Land Management comprising approximately 309,000 acres, identified as North Lemhi Mountains Wilderness on the Map, which shall be known as the North Lemhi Mountains Wilderness.(B)South lemhi wildernessCertain Federal land within the Salmon-Challis and Caribou-Targhee National Forests and land administered by the Upper Snake Field Office of the Bureau of Land Management comprising approximately 173,000 acres, identified as South Lemhi Wilderness on the Map, which shall be known as the South Lemhi Wilderness.(C)Warm canyon wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 7,000 acres, identified as Warm Canyon Wilderness on the Map, which shall be known as the Warm Canyon Wilderness.(D)Goldbug ridge wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 13,000 acres, identified as Goldbug Ridge Wilderness on the Map, which shall be known as the Goldbug Ridge Wilderness.(E)Sal mountain wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 14,000 acres, identified as Sal Mountain Wilderness on the Map, which shall be known as the Sal Mountain Wilderness.(10)Lost river range corridorEach of the following areas of land in Lost River Range Corridor is designated as a component of the National Wilderness Preservation System:(A)Borah peak wildernessCertain Federal land within the Salmon-Challis National Forest and land administered by the Challis Field Office of the Bureau of Land Management comprising approximately 155,000 acres, identified as Borah Peak Wilderness on the Map, which shall be known as the Borah Peak Wilderness.(B)King mountain wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 87,000 acres, identified as King Mountain Wilderness on the Map, which shall be known as the King Mountain Wilderness.(C)Grouse peak wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 9,000 acres, identified as Grouse Peak Wilderness on the Map, which shall be known as the Grouse Peak Wilderness.(D)Red hill wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 15,000 acres, identified as Red Hill Wilderness on the Map, which shall be known as the Red Hill Wilderness.(E)Jumpoff mountain wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 14,000 acres, identified as Jumpoff Mountain Wilderness on the Map, which shall be known as the Jumpoff Mountain Wilderness.(F)Wood canyon wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 8,000 acres, identified as Wood Canyon Wilderness on the Map, which shall be known as the Wood Canyon Wilderness.(G)Pahsimeroi wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 73,000 acres, identified as Pahsimeroi Wilderness on the Map, which shall be known as the Pahsimeroi Wilderness.(H)Burnt creek wildernessCertain Federal land administered by the Upper Snake and Challis Field Offices of the Bureau of Land Management comprising approximately 22,000 acres, identified as Burnt Creek Wilderness on the Map, which shall be known as the Burnt Creek Wilderness.(I)Hawley mountain wildernessCertain Federal land administered by the Upper Snake Field Office of the Bureau of Land Management comprising approximately 17,000 acres, identified as Hawley Mountain Wilderness on the Map, which shall be known as the Hawley Mountain Wilderness.(11)Boulder/white	clouds/lost   river   range
				
 corridorEach of the following areas of land in Boulder/White Clouds/Lost River Range Corridor is designated as a component of the National Wilderness Preservation System:(A)Corral-horse basin wildernessCertain Federal land administered by the Challis Field Office of the Bureau of Land Management comprising approximately 47,000 acres, identified as Corral-Horse Basin Wilderness on the map entitled Greater Salmon Selway and dated April 28, 2016, which shall be known as the Corral-Horse Basin Wilderness.(B)Appendicitis hill wildernessCertain Federal land administered by the Upper Snake Field Office of the Bureau of Land Management comprising approximately 22,000 acres, identified as Appendicitis Hill Wilderness on the map entitled Greater Salmon Selway and dated April 28, 2016, which shall be known as the Appendicitis Hill Wilderness.(C)White-knob mountains wildernessCertain Federal land administered by the Upper Snake Field Office of the Bureau of Land Management comprising approximately 10,000 acres, identified as White-Knob Mountains Wilderness on the map entitled Greater Salmon Selway and dated April 28, 2016, which shall be known as the White-Knob Mountains Wilderness.(12)Greater glacier/greater yellowstone
				
 corridorThe following land in Greater Glacier/Greater Yellowstone Corridor is designated as wilderness:(A)Gates of the mountain wilderness additionCertain Federal land within the Helena National Forest comprising approximately 20,000 acres, identified as Gates of the Mountain Wilderness Addition on the Map is incorporated in, and shall be administered as part of, the Gates of the Mountain Wilderness.(B)New National Wilderness Preservation System componentsEach of the following areas of land is designated as a component of the National Wilderness Preservation System:(i)Tenderfoot wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 105,000 acres, identified as Tenderfoot Wilderness on the Map, which shall be known as the Tenderfoot Wilderness.(ii)Middle fork judith wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 84,000 acres, identified as Middle Fork Judith Wilderness on the Map, which shall be known as the Middle Fork Judith Wilderness.(iii)Pilgrim creek wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 47,000 acres, identified as Pilgrim Creek Wilderness on the Map, which shall be known as the Pilgrim Creek Wilderness.(iv)Paine gulch wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 8,000 acres, identified as Paine Gulch Wilderness on the Map, which shall be known as the Paine Gulch Wilderness.(v)Sawmill gulch wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 12,000 acres, identified as Sawmill Gulch Wilderness on the Map, which shall be known as the Sawmill Gulch Wilderness.(vi)Spring creek wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 18,000 acres, identified as Spring Creek Wilderness on the Map, which shall be known as the Spring Creek Wilderness.(vii)TW mountain wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 8,000 acres, identified as TW Mountain Wilderness on the Map, which shall be known as the TW Mountain Wilderness.(viii)Big baldy wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 43,000 acres, identified as Big Baldy Wilderness on the Map, which shall be known as the Big Baldy Wilderness.(ix)Stanford wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 10,000 acres, identified as Stanford Wilderness on the Map, which shall be known as the Stanford Wilderness.(x)Tollgate-sheep wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 25,000 acres, identified as Tollgate-Sheep Wilderness on the Map, which shall be known as the Tollgate-Sheep Wilderness.(xi)Mount high wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 33,000 acres, identified as Mount High Wilderness on the Map, which shall be known as the Mount High Wilderness.(xii)Bluff mountain wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 37,000 acres, identified as Bluff Mountain Wilderness on the Map, which shall be known as the Bluff Mountain Wilderness.(xiii)North fork smith wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 9,000 acres, identified as North Fork Smith Wilderness on the Map, which shall be known as the North Fork Smith Wilderness.(xiv)Big snowies wildernessCertain Federal land within the Lewis and Clark National Forest and land administered by the Lewistown Field Office of the Bureau of Land Management comprising approximately 105,000 acres, identified as Big Snowies Wilderness on the map entitled Islands in the Sky Map 3 and dated April 28, 2016, which shall be known as the Big Snowies Wilderness.(xv)Highwoods wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 25,000 acres, identified as Highwoods Wilderness on the Map, which shall be known as the Highwoods Wilderness.(xvi)Highwood baldy wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 16,000 acres, identified as Highwood Baldy Wilderness on the Map, which shall be known as the Highwood Baldy Wilderness.(xvii)Calf creek wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 10,000 acres, identified as Calf Creek Wilderness on the Map, which shall be known as the Calf Creek Wilderness.(xviii)Eagle creek wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 6,000 acres, identified as Eagle Creek Wilderness on the Map, which shall be known as the Eagle Creek Wilderness.(xix)Castle mountains wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 28,000 acres, identified as Castle Mountains Wilderness on the Map, which shall be known as the Castle Mountains Wilderness.(xx)Box canyon wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 15,000 acres, identified as Box Canyon Wilderness on the Map, which shall be known as the Box Canyon Wilderness.(xxi)Crazy mountains wildernessCertain Federal land within the Lewis and Clark National Forest and the Custer Gallatin National Forest comprising approximately 159,000 acres, identified as Crazy Mountains Wilderness on the Map, which shall be known as Crazy Mountains Wilderness.(xxii)Lazyman gulch wildernessCertain Federal land within the Helena National Forest comprising approximately 11,000 acres, identified as Lazyman Gulch Wilderness on the Map, which shall be known as the Lazyman Gulch Wilderness.(xxiii)Big birch pond wildernessCertain Federal land within the Helena National Forest comprising approximately 19,000 acres, identified as Big Birch Pond Wilderness on the Map, which shall be known as the Big Birch Pond Wilderness.(xxiv)Camas creek wildernessCertain Federal land within the Helena National Forest comprising approximately 27,000 acres, identified as Camas Creek Wilderness on the Map, which shall be known as the Camas Creek Wilderness.(xxv)Jericho mountain wildernessCertain Federal land within the Helena National Forest comprising approximately 12,000 acres, identified as Jericho Mountain Wilderness on the Map, which shall be known as the Jericho Mountain Wilderness.(xxvi)Irish gulch wildernessCertain Federal land within the Helena National Forest comprising approximately 7,000 acres, identified as Irish Gulch Wilderness on the Map, which shall be known as the Irish Gulch Wilderness.(xxvii)Grassy mountain wildernessCertain Federal land within the Helena National Forest comprising approximately 7,000 acres, identified as Grassy Mountain Wilderness on the Map, which shall be known as the Grassy Mountain Wilderness.(xxviii)Middleman/hedges wildernessCertain Federal land within the Helena National Forest comprising approximately 34,000 acres, identified as Middleman/Hedges Wilderness on the Map, which shall be known as the Middleman/Hedges Wilderness.(xxix)Hellgate gulch wildernessCertain Federal land within the Helena National Forest comprising approximately 17,000 acres, identified as Hellgate Gulch Wilderness on the Map, which shall be known as the Hellgate Gulch Wilderness.(xxx)Cayuse mountain wildernessCertain Federal land within the Helena National Forest comprising approximately 22,000 acres, identified as Cayuse Mountain Wilderness on the Map, which shall be known as the Cayuse Mountain Wilderness.(xxxi)Electric	peak/little	blackfoot
			
 meadows   wilderness,	beaverhead-deerlodge 
			
 and helena national forestsCertain Federal land within the Helena and Beaverhead-Deerlodge National Forests comprising approximately 53,000 acres, identified as Electric Peak/Little Blackfoot Meadows Wilderness, Beaverhead-Deerlodge on the Map, which shall be known as the Electric Peak/Little Blackfoot Meadows Wilderness.(xxxii)Whitetail-haystack wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 73,000 acres, identified as Whitetail-Haystack Wilderness on the Map, which shall be known as the Whitetail-Haystack Wilderness.(xxxiii)O’neil creek wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 7,000 acres, identified as O’Neil Creek Wilderness on the Map, which shall be known as the O’Neil Creek Wilderness.(xxxiv)Bangtail wildernessCertain Federal land within the Custer Gallatin National Forest comprising approximately 51,000 acres, identified as Bangtail Wilderness on the Map, which shall be known as the Bangtail Wilderness.(13)Mt.  Leidy 
 Highlands/Wind River Range CorridorCertain Federal land in Mt. Leidy Highlands/Wind River Range Corridor within the Shoshone National Forest comprising approximately 7,000 acres, identified as Fish Lake Mountain Wilderness on the map entitled Greater Yellowstone and dated April 28, 2016, is designated as a component of the National Wilderness Preservation System and shall be known as the Fish Lake Mountain Wilderness.109.Administration(a)In generalSubject to valid existing rights, land designated as wilderness by this title shall be administered by the Secretary concerned in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—(1)any reference in that Act to the effective date shall be deemed to be a reference to the date of the enactment of this Act;(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary concerned; and(3)the Secretary of the Interior and the Secretary of Agriculture shall, to the maximum extent practicable, coordinate the management of an area of land designated as wilderness by this title that contains—(A)land administered by the Secretary of the Interior; and(B)land administered by the Secretary of Agriculture.(b)Maps and legal description(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary concerned shall submit a map and legal description of each area of land designated as wilderness by this title to—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force and effectEach map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary concerned may correct clerical and typographical errors in the map or legal description.(3)Public availabilityEach map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the Office of the Chief of the Forest Service, the Office of the Director of the Bureau of Land Management, or the Office of the Director of the National Park Service, as appropriate.110.Water(a)Reservation(1)In generalWith respect to the land designated as wilderness by this title, rights to a quantity of water sufficient to fulfill the purposes for which the land is designated as wilderness are reserved.(2)Priority dateThe priority date of the rights reserved by paragraph (1) is the date of enactment of this Act.(b)ImplementationThe Secretary of Agriculture, the Secretary of the Interior, and any other relevant officer of the United States shall, to the maximum extent practicable, ensure that the rights reserved by subsection (a) are protected, including by filing in a court of the State of Idaho, Montana, Wyoming, Oregon, or Washington claims for quantification of those rights in any appropriate stream adjudication—(1)occurring on or after the date of enactment of this Act; and(2)in which the United States is properly joined in accordance with section 208 of the Act of July 10, 1952 (43 U.S.C. 666) (commonly referred to as the McCarran Amendment).111.Donation of grazing permits and leases(a)Acceptance by Secretary concerned(1)In generalThe Secretary concerned shall accept the donation of any valid existing permit or lease authorizing grazing on public land or National Forest System land, all or a portion of which is within an area designated under this Act as—(A)a wilderness area;(B)a recovery area; or(C)a biological corridor. (2)Partial donationA person holding a valid grazing permit or lease for a grazing allotment partially in an area described in paragraph (1) may elect to donate only the portion of the grazing permit or lease that is within the applicable area.(b)TerminationWith respect to each permit or lease donated under subsection (a), the Secretary concerned shall—(1)terminate the grazing permit or lease or portion of the permit or lease; and(2)except as provided in subsection (c), ensure a permanent end to grazing on the land covered by the permit or lease or portion of the permit or lease.(c)Common allotments(1)In generalIf the land covered by a permit or lease donated under subsection (a) is also covered by another valid grazing permit or lease that is not donated under that subsection, the Secretary concerned shall reduce the authorized level on the land covered by the permit or lease to reflect the donation of the permit or lease under that subsection.(2)Authorized levelTo ensure that there is a permanent reduction in the level of grazing on the land covered by the permit or lease donated under subsection (a), the Secretary concerned shall not allow grazing use on the land to exceed the authorized level established under paragraph (1).(d)Partial donationIf a person holding a valid grazing permit or lease donates less than the full level of grazing use authorized under the permit or lease under subsection (a), the Secretary concerned shall—(1)reduce the authorized grazing level to reflect the donation; and(2)modify the permit or lease to reflect the revised level.IIBiological connecting corridors201.FindingsThe Congress finds that, as of the date of enactment of this Act—(1)the most recent scientific information on ecological reserve design and function, including recent scientific information on species dispersal in response to a changing climate, points out the critical need for biological connecting corridors between the larger core ecosystem areas;(2)while none of the remaining major wild land ecosystems of the Northern Rockies Bioregion appears to be of sufficient size to perpetuate the full complement of self-sustaining viable populations of native wildlife, biological diversity, and full range of ecological processes on its own, it appears that an effective reserve system can be achieved if biological connecting corridors between the ecosystems are identified and protected;(3)the wild land areas addressed by this title are located between the major core ecosystems of the region and are essential for wildlife and plant migration and genetic interchange; and(4)these areas are some of the most beautiful and wild mountain ranges in the United States, including the Bitterroot, Sapphire, Lost River, Lemhi, and Bridger mountain ranges.202.Designation of biological connecting corridors(a)Designations(1)In generalTo protect the life flow of the Northern Rockies Bioregion, the areas described in this section are designated as biological connecting corridors.(2)Types of designated biological connecting corridorsEach designated biological connecting corridor designated by this section shall be, as specified in the applicable designating subsection—(A)an area designated as a component of the National Wilderness Preservation System in title I; or(B)an area subject to the special corridor management requirements described in section 203.(3)NameEach biological connecting corridor designated in this section shall be known by the name given in the subsection establishing the biological connecting corridor.(4)MapEach map described by this section shall be on file and available for public inspection in the Office of the Chief of the Forest Service and the Office of the Director of the Bureau of Land Management.(b)Sapphire Mountains/Continental Divide corridorCertain Federal land comprising approximately 120,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, and administered by the Bitterroot, Beaverhead-Deerlodge, or Lolo National Forest and land administered by the Missoula Field Office of the Bureau of Land Management is designated as Sapphire Mountains/Continental Divide Corridor and shall be subject to the special corridor management requirements under section 203.(c)Jocko Mountains/Cabinet Mountains corridorCertain Federal land comprising approximately 129,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, and administered by the Lolo National Forest is designated as Jocko Mountains/Cabinet Mountains Corridor and shall be subject to the special corridor management requirements under section 203.(d)Nine Mile/Great Burn corridorCertain Federal land comprising approximately 73,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, and administered by the Lolo National Forest is designated as Nine Mile/Great Burn Corridor and shall be subject to the special corridor management requirements under section 203.(e)Anaconda-Pintler Divide corridorCertain Federal land comprising approximately 260,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Beaverhead-Deerlodge National Forest and land administered by the Dillon or Butte Field Offices of the Bureau of Land Management is designated as Anaconda-Pintler Divide Corridor and shall be subject to the special corridor management requirements under section 203.(f)Ten Lakes/Cabinet/Yaak corridorCertain Federal land comprising approximately 310,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Kootenai National Forest, is designated as Ten Lakes/Cabinet/Yaak Corridor and shall be subject to the special corridor management requirements under section 203.(g)Cabinet/Yaak/Great Burn Complex corridorCertain Federal land comprising approximately 205,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Idaho Panhandle, Lolo, or Kootenai National Forest is designated as Cabinet/Yaak/Great Burn Complex Corridor and shall be subject to the special corridor management requirements under section 203.(h)Cabinet/Yaak/Selkirk corridorCertain Federal land comprising approximately 96,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, and administered by the Idaho Panhandle, Kootenai, or Colville National Forest is designated as Cabinet/Yaak/Selkirk Biological Connecting Corridor and shall be subject to the special corridor management requirements under section 203.(i)Cabinet/Yaak/Canada corridorCertain Federal land comprising approximately 41,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Idaho Panhandle or Kootenai National Forest is designated as Cabinet/Yaak/Canada Biological Connecting Corridor and shall be subject to the special corridor management requirements under section 203.(j)Anaconda-Pintlar/Bitterroot	Mountains
 corridorCertain Federal land comprising approximately 147,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Beaverhead-Deerlodge National Forest and land administered by the Dillon Field Office of the Bureau of Land Management is designated as Anaconda-Pintler/Bitterroot Mountains Corridor and shall be subject to the special corridor management requirements under section 203.(k)Frank Church/Greater Yellowstone corridorCertain Federal land comprising approximately 642,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Beaverhead-Deerlodge, Bitterroot, Caribou-Targhee, or Salmon-Challis National Forest and land administered by the Dillon or Salmon Field Office of the Bureau of Land Management is designated as Frank Church/Greater Yellowstone Corridor and shall be subject to the special corridor management requirements under section 203.(l)French Creek/Hells Canyon corridorCertain Federal land comprising approximately 3,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Nez Perce-Clearwater National Forests or Payette National Forest and land administered by the Cottonwood Field Office of the Bureau of Land Management is designated as French Creek/Hells Canyon Corridor and shall be subject to the special corridor management requirements under section 203.(m)Lemhi Mountains corridorCertain Federal land comprising approximately 88,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Caribou-Targhee or Salmon-Challis National Forest and land administered by the Upper Snake or Challis Field Office of the Bureau of Land Management is designated as Lemhi Mountains Corridor and shall be subject to the special corridor management requirements under section 203.(n)Lost River Range corridorCertain Federal land comprising approximately 64,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Salmon-Challis National Forest and land administered by the Upper Snake or Challis Field Office of the Bureau of Land Management is designated as Lost River Range Corridor and shall be subject to the special corridor management requirements under section 203.(o)Frank Church Complex/Lemhi Range corridorCertain Federal land comprising approximately 3,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Salmon-Challis National Forest and land administered by the Challis Field Office of the Bureau of Land Management is designated as Frank Church Complex/Lemhi Range Corridor and shall be subject to the special corridor management requirements under section 203.(p)Boulder/White	Clouds/Lost   River   Range
 corridorCertain Federal land comprising approximately 88,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Salmon-Challis National Forest and land administered by the Upper Snake or Challis Field Office of the Bureau of Land Management is designated as Boulder/White Clouds/Lost River Range Corridor and shall be subject to the special corridor management requirements under section 203.(q)Bitterroot/Lemhi corridorCertain Federal land comprising approximately 20,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Salmon-Challis National Forest and land administered by the Challis Field Office of the Bureau of Land Management is designated as Frank Church Complex/Lemhi Range Corridor and shall be subject to the special corridor management requirements under section 203.(r)Greater Glacier/Greater Yellowstone
 corridorCertain Federal land comprising approximately 542,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Custer Gallatin, Helena, or Lewis and Clark National Forest and land administered by the Lewistown Field Office of the Bureau of Land Management is designated as Greater Glacier/Greater Yellowstone Corridor and shall be subject to the special corridor management requirements under section 203.(s)Mt.  Leidy   Highlands/Wind   River   Range
 corridorsCertain Federal land comprising approximately 69,000 acres, as generally depicted on the map entitled Northern Rockies Ecosystem Protection Act and dated April 28, 2016, within the Bridger-Teton or Shoshone National Forest and land administered by the Lewistown Field Office of the Bureau of Land Management is designated as Mt. Leidy Highlands/Wind River Range Corridor and shall be subject to the special corridor management requirements under section 203.203.Treatment of biological connecting corridors(a)In generalThose portions of the biological connecting corridors designated by section 202 are designated as special corridor management areas and shall be managed according to the Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 528 et seq.) and other applicable laws and in accordance with subsection (b).(b)Requirements(1)Silvicultural management and timber harvestingThe practice of even-aged silvicultural management and timber harvesting is prohibited within the special corridor management areas.(2)Mining, oil, gas, and roadsSubject to valid existing rights, mining, oil, and gas exploration and development and new road construction or reconstruction is prohibited within the special corridor management areas.(3)Road density(A)In generalThe Federal land management agency responsible for the administration of a special corridor management area or portion of a special corridor management area shall act immediately to ensure that road densities within the biological connecting corridor approach, to the maximum extent practicable, zero miles of road per square mile of land area.(B)LimitationThe road density described in subparagraph (A) shall not exceed 0.25 miles per square mile, using the method known as the moving window method.204.Applicability of title(a)Federal land management agenciesThis title shall apply only to National Forest System land and land under the jurisdiction of the Bureau of Land Management and the United States Fish and Wildlife Service.(b)Private land and landowners(1)In generalNo private land is affected by this title and no private landowner whose land is adjacent to the designated biological connecting corridors shall be compelled, under any circumstances, to comply with this title.(2)Cooperative agreementsA private landowner may enter into a cooperative agreement with the Federal Government on a willing participant or willing seller basis to include the land of the private landowner in a biological connecting corridor designated by this title.205.Cooperative agreements and land trades and acquisitions(a)Cooperative agreementsThe Secretary of the Interior and the Secretary of Agriculture shall seek to enter into cooperative agreements with private, State, and corporate landowners and sovereign Indian Tribes the land of which is adjacent to one or more biological connecting corridors designated under this title, if those agreements would benefit the ecological integrity and function of the designated corridors.(b)Land trades and acquisitionsThe Secretary of Agriculture and the Secretary of the Interior may undertake land trades or acquisitions to carry out the purposes of this title if the Secretary concerned considers the action to be appropriate.(c)ReportAs part of the report required by section 501, the Secretary of Agriculture and the Secretary of the Interior shall describe the progress of cooperative agreements, acquisitions, and proposed land exchanges sought pursuant to this section.206.Exemption of certain roads and highways(a)Exemption(1)In generalThe roads and highways described in subsection (b) are expressly exempted from this title.(2)Additional roadsIf the Secretary determines that any Federal, State, county, or private road has been mistakenly omitted from the list in subsection (b), the Secretary may exempt the road from this title, if the Secretary determines that the exemption is necessary to carry out the purposes of this title.(b)DescriptionThe roads and highways referred to in subsection (a) are the following:(1)United States Highways 2, 10, 12, 20, 89, 91, 93, 95, and 287.(2)Interstate Highways 15 and 90.(3)Idaho State Highways 3, 28, 29, and 87.(4)Montana State Highways 2, 37, 38, 41, 43, 56, 58, 83, 87, 135, 200, 278, 287, 293, 294, 298, and 324.(5)Montana Secondary Roads 92, 278, 279, 294, 298, 324, 411, and 508.(6)The Thompson Pass Road, Montana-Idaho.(7)The Moyie Springs to East Port Road, Idaho.(8)The Red Rock Pass Road, Montana.(9)Boundary County, Idaho, Routes 3, 18, 34, and 47.(10)Lolo National Forest Route 102.(11)Gallatin National Forest Route 259.(12)Kelly Canyon and Middle Fork Canyon Roads, Gallatin National Forest.(13)Lewis and Clark County, Montana, Roads 4, 164, 280, 287, and 291.(14)The Beaverhead-Deerlodge to Basin Road, Montana.(15)The Marysville to Avon Road, Montana.(16)The Pahsimeroi Road, Butte County, Idaho.IIIWild and scenic rivers designations301.Designation of wild and scenic rivers in Idaho, Montana, and WyomingSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(231)South Fork Payette, IdahoThe segment within the Boise and Sawtooth National Forests from the Sawtooth Wilderness Boundary downstream approximately 54 miles to confluence with the Middle Fork and then downstream on the main stem to the confluence with the North Fork, as generally depicted on the boundary map entitled South Fork Payette Wild River and dated January 2003, to be administered by the Secretary of Agriculture.(232)Middle Fork Payette, IdahoThe segment within the Boise National Forest from Railroad Pass downstream approximately 33 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(233)Deadwood, IdahoThe segment within the Boise National Forest from Threemile Creek downstream approximately 22 miles to the South Fork of the Payette, to be administered by the Secretary of Agriculture.(234)Upper Priest, IdahoThe segment within the Panhandle National Forest from the Canadian border downstream approximately 19 miles to Upper Priest Lake, to be administered by the Secretary of Agriculture.(235)Coeur D’Alene, IdahoThe segment within the Panhandle National Forest from the headwaters downstream approximately 58 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(236)Little	north	fork	clearwater,
 IdahoThe segment within the Idaho Panhandle National Forest and the Nez Perce-Clearwater National Forests from the headwaters downstream approximately 37 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(237)Kelly creek, idahoThe segment within the Nez Perce-Clearwater National Forests from its headwaters downstream approximately 31 miles to the North Fork of the Clearwater River, to be administered by the Secretary of Agriculture.(238)Cayuse creek, idahoThe segment within the Nez Perce-Clearwater National Forests from its headwaters downstream approximately 39 miles to the confluence of Kelly Creek, to be administered by the Secretary of Agriculture.(239)Bargamin creek, idahoThe segment within the Nez Perce-Clearwater National Forests comprising approximately 21 miles, to be administered by the Secretary of Agriculture.(240)Lake creek, idahoThe segment within the Nez Perce-Clearwater National Forests from the wilderness boundary downstream approximately 10 miles to Crooked Creek, to be administered by the Secretary of Agriculture.(241)Meadow creek, idahoThe segment within the Nez Perce-Clearwater National Forests from its headwaters downstream approximately 34 miles to its confluence with the Selway River, to be administered by the Secretary of Agriculture.(242)Running creek, idahoThe segment within the Nez Perce-Clearwater National Forests comprising approximately 20 miles, to be administered by the Secretary of Agriculture.(243)Salmon, idaho(A)Vinegar creekThe segment within the Nez Perce-Clearwater National Forests and Payette National Forest from Vinegar Creek downstream approximately 25 miles to the Little Salmon River, to be administered by the Secretary of Agriculture.(B)SalmonThe segment on public lands managed by the Bureau of Land Management from Hammer Creek downstream approximately 45 miles to the confluence with the Snake River, to be administered by the Secretary of the Interior.(C)SalmonThe segment on public lands within the Sawtooth National Recreation Area from its headwaters downstream approximately 60 miles to the recreation area boundary, to be administered by the Secretary of Agriculture.(244)East fork salmon, idahoThe segment within the Sawtooth National Recreation Area from the headwaters downstream approximately 42 miles to the recreation area boundary, to be administered by the Secretary of Agriculture.(245)North fork clearwater, idahoThe segment within the Nez Perce-Clearwater National Forests from the headwaters downstream to the Dworkshak Reservoir, to be administered by the Secretary of Agriculture.(246)North fork coeur d’alene, idahoThe segment within the Panhandle National Forest from its headwaters south of Honey Mountain downstream to its confluence with the Coeur d’Alene River to be administered by the Secretary of Agriculture.(247)Pack, idahoThe segment within the Panhandle National Forest from Harrison Lake downstream approximately 14 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(248)Henry’s fork, idahoThe segment within the Caribou-Targhee National Forest from Big Springs downstream to the national forest boundary, except for Island Park Reservoir, to be administered by the Secretary of Agriculture.(249)Falls river, idahoThe segment within the Caribou-Targhee National Forest from Yellowstone National Park downstream approximately 13 miles to the National Forest Boundary, to be administered by the Secretary of Agriculture as a wild river.(250)Lochsa river watershed, idahoThe segment within the Nez Perce-Clearwater National Forests of the Lochsa River from the confluence of Colt Killed Creek and Crooked Fork downstream approximately 2 miles to the beginning of the Lochsa Recreational River, to be administered by the Secretary of Agriculture.(251)Colt killed creek, idahoThe segment within the Nez Perce-Clearwater National Forests from its headwaters at Big Sand Lake downstream approximately 23 miles to its confluence with Crooked Fork, to be administered by the Secretary of Agriculture.(252)Moose creek complex, idahoThe main segment, including the North Fork segment, the East Fork segment, the West Moose segment, and the Rhoda Creek segment comprising approximately 86 miles within the Nez Perce-Clearwater National Forests, to be administered by the Secretary of Agriculture.(253)Bear creek complex, idahoThe Bear Creek segment, the Club Creek segment, the Paradise Creek segment, the Brushy Fork Creek segment, and the Wahoo Creek segment comprising approximately 70 miles within the Nez Perce-Clearwater National Forests, to be administered by the Secretary of Agriculture.(254)Three links creek complex, idahoThe Three Links Creek segment and the West Fork Three Links Creek segment comprising approximately 23 miles within the Nez Perce-Clearwater National Forests, to be administered by the Secretary of Agriculture.(255)Gedney creek, idahoThe segment within the Nez Perce-Clearwater National Forests from its headwaters downstream approximately 14.5 miles to the confluence the Selway River, to be administered by the Secretary of Agriculture.(256)South fork clearwater, idahoThe segment within the Nez Perce-Clearwater National Forests from the confluence of the Red and American Rivers downstream to the national forest boundary comprising approximately 40 miles, to be administered by the Secretary of Agriculture.(257)Johns creek, idahoThe segment within the Nez Perce-Clearwater National Forests from the headwaters downstream to its confluence with the South Fork Clearwater, to be administered by the Secretary of Agriculture.(258)Slate creek, idahoThe segment within the Nez Perce-Clearwater National Forests from the headwaters downstream the source approximately 15 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(259)South fork two medicine river, montanaThe segment within the Lewis and Clark National Forest from its headwaters downstream approximately 10 miles to the Sawmill Flat Trailhead, to be administered by the Secretary of Agriculture.(260)Badger	creek,	including  the	south
 and north forks, MontanaThe segment within the Lewis and Clark National Forest from its headwaters downstream approximately 24 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(261)Dearborn, montanaThe segment within the Lewis and Clark National Forest downstream approximately 19 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(262)North fork birch creek, montanaThe segment within the Lewis and Clark National Forest from its headwaters downstream approximately 7 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(263)South fork sun, montanaThe segment within the Lewis and Clark National Forest from its headwaters at Sun Lake downstream approximately 26 miles to its confluence with the North Fork, to be administered by the Secretary of Agriculture.(264)North fork sun, montanaThe segment within the Lewis and Clark National Forest from the confluence of Open Creek and Fool Creek downstream approximately 27 miles, to be administered by the Secretary of Agriculture.(265)Tenderfoot creek, montanaThe segment within the Lewis and Clark National Forest from the top of Tenderfoot Creek Falls downstream approximately 5 miles to the Smith River, to be administered by the Secretary of Agriculture.(266)Green fork straight creek, montanaThe segment within the Lewis and Clark National Forest from its headwaters downstream approximately 5 miles to Straight Creek, to be administered by the Secretary of Agriculture.(267)Yaak river, montanaThe segment within the Kootenai National Forest from the Yaak Falls downstream 46 miles to the mouth of the Yaak River at the junction of the Kootenai River, to be administered by the Secretary of Agriculture.(268)Kootenai river, montanaThe segment within the Kootenai National Forest from the junction of the Fisher River downstream approximately 46 miles to the State line, to be administered by the Secretary of Agriculture.(269)Bull river, montanaThe segment within the Kootenai National Forest from the junction of the North and South Forks downstream 21 miles to the Cabinet Gorge Reservoir, to be administered by the Secretary of Agriculture.(270)Vermillion river, montanaThe segment within the Kootenai National Forest from the junction of Willow Creek, downstream 12 miles to the Noxon Reservoir, to be administered by the Secretary of Agriculture.(271)West fork madison, montanaThe segment within the Beaverhead-Deerlodge National Forest from approximately the midpoint of T. 12 S., R. 2 W., sec. 28, downstream approximately 21 miles to the West Fork Rest Area, to be administered by the Secretary of Agriculture.(272)Elk river, montanaThe segment within the Beaverhead-Deerlodge National Forest in the southeast corner of T. 11 S., R. 2 W., sec. 16, downstream approximately 17 miles to the confluence with the West Fork of the Madison River, to be administered by the Secretary of Agriculture.(273)Browns creek, montanaThe segment within the Beaverhead-Deerlodge National Forest from the west central part of T. 8 S., R. 14 W., sec. 1, downstream approximately 4 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(274)Canyon creek, montanaThe segment within the Beaverhead-Deerlodge National Forest from Canyon Lake downstream approximately 4 miles to the end of USFS road 7401, to be administered by the Secretary of Agriculture.(275)Deadman creek, montanaThe segment within the Beaverhead-Deerlodge National Forest from its headwaters source downstream approximately 10 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(276)Smith river, montanaThe segment within the Lewis and Clark National Forest from Tenderfoot Creek downstream approximately 12 miles to Deep Creek, to be administered by the Secretary of Agriculture.(277)Middle fork judith river, montanaThe segment within the Lewis and Clark National Forest from Arch Coulee Junction downstream approximately 5 miles to the national forest boundary, to be administered by the Secretary of Agriculture.(278)Rock creek watershed, montanaThe segments within the Lolo and Beaverhead-Deerlodge National Forests including the main fork of Rock Creek, the West Fork of Rock Creek, the East Fork of Rock Creek, the Ross Fork of Rock Creek, the Middle Fork of Rock Creek, the Carpp Creek segment, the Copper Creek segment, the Ranch Creek segment, the Welcome Creek segment, the Alder Creek segment, the Hogback Creek segment, the Wyman Gulch segment, the Stony Creek segment, the West Fork segment, and the Ross Fork segment comprising approximately 134 miles, to be administered by the Secretary of Agriculture.(279)Salt river, wyomingThe segment within the Bridger-Teton National Forest from the headwaters downstream approximately 12 miles to forest road 10072, to be administered by the Secretary of Agriculture.(280)Swift creek, wyomingThe segment within the Bridger-Teton National Forest from the source downstream approximately 8 miles to Periodic Spring, to be administered by the Secretary of Agriculture.(281)Hoback river, wyomingThe segment within the Bridger-Teton National Forest from the source downstream approximately 10 miles to the end of forest road 30710, to be administered by the Secretary of Agriculture.(282)Thorofare, wyomingThe segment of the main stem within the Bridger-Teton National Forest from the headwaters downstream approximately 25 miles to the confluence with the Yellowstone River, and the headwaters of Open Creek downstream 10 miles to the confluence with the main stem, to be administered by the Secretary of Agriculture.(283)Atlantic creek, wyomingThe segment within the Bridger-Teton National Forest from the Parting of the Waters downstream approximately 10 miles to the confluence with the Yellowstone River, to be administered by the Secretary of Agriculture.(284)Yellowstone, wyomingThe segment within the Bridger-Teton National Forest from the headwater downstream approximately 28 miles to the boundary of Yellowstone National Park, to be administered by the Secretary of Agriculture.(285)Yellowstone river, Wyoming and montanaThe segment within the Custer Gallatin National Forest and Yellowstone National Park from the southern boundary of Yellowstone National Park downstream approximately 102 miles to the mouth of Yankee Jim Canyon, to be administered by the Secretaries of the Interior and Agriculture..IVWildland restoration and recovery401.DefinitionsIn this title:(1)RecoveryThe term recovery, with respect to any land damaged by a land management activity, means the restoration of—(A)the natural, untrammeled condition of the land; or(B)the undeveloped, roadless character of the land.(2)Recovery areaThe term recovery area means any area designated as a wildland recovery area by section 402(a).(3)SecretaryThe term Secretary means the Secretary of Agriculture.402.Restoration and recovery(a)Designation of recovery areasExcept as provided in subsection (b), the following areas, consisting of a total of approximately 1,023,000 acres, as depicted on the map dated April 28, 2016, and entitled Northern Rockies Ecosystem Protection Act, are designated as wildland recovery areas:(1)Skyland area, consisting of approximately 10,000 acres administered by the Flathead National Forest.(2)Hungry Horse area (except Hungry Horse Dam and Reservoir), consisting of approximately 205,000 acres administered by the Flathead National Forest.(3)Lolo Creek area, consisting of approximately 59,000 acres administered by the Lolo or Clearwater National Forest.(4)Yellowstone West area, consisting of approximately 164,000 acres administered by the Caribou-Targhee National Forest.(5)Mt. Leidy area, consisting of approximately 70,000 acres administered by the Bridger-Teton National Forest.(6)Cabinet/Yaak area, consisting of approximately 100,000 acres administered by the Kootenai National Forest.(7)Lightning Creek area, consisting of approximately 31,000 acres administered by the Panhandle National Forest.(8)Coeur d’Alene River area, consisting of approximately 372,000 acres administered by the Panhandle National Forest.(9)Magruder Corridor area, consisting of approximately 12,000 acres administered by the Nez Perce or Bitterroot National Forest.(b)ExemptionsSubject to subsection (c), the following roads, highways, and facilities are exempted from this title:(1)Any road that is—(A)(i)a private road; or(ii)owned by the Federal Government, a State government, or a unit of local government (including any National Forest System road); and(B)used to access an existing, authorized use.(2)Any facility, such as a developed campground, ranger station, or other facility, that is determined to be essential by the Chief of the Forest Service.(c)RequirementNotwithstanding subsection (b), in accordance with the plans developed under section 403, the Secretary—(1)shall recover and restore the portion of the Magruder Corridor between Magruder Crossing and Dry Saddle; and(2)may recover and restore any National Forest System road or Forest Service development or facility located in a recovery area.403.Management(a)Restoration requirements(1)In generalThe land located within a recovery area shall be managed in a manner that, to the maximum extent practicable—(A)restores the native vegetative cover of the land;(B)reduces or eliminates invasive nonnative species;(C)facilitates native species diversity, subject to the conditions imposed by climate change;(D)stabilizes slopes and soils to prevent or reduce further erosion;(E)recontours slopes to their original contours;(F)removes barriers to natural fish spawning runs; and(G)generally restores the land to a natural roadless and wild condition.(2)Water qualityIn the management of a recovery area, special consideration shall be given to restoration of water quality.(b)Recovery plans(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall develop a wildland recovery plan for each recovery area.(2)InclusionsEach recovery plan under paragraph (1) shall include a description of the projects, activities, and funding required to achieve compliance with the requirements of this section.(c)EvaluationThe Secretary shall use measurable criteria to evaluate the success of recovery actions carried out pursuant to this section.VImplementation and monitoring501.Implementation reportNot later than 3 years after the date of enactment of this Act, the Secretaries concerned shall jointly submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that—(1)is prepared by a panel of independent scientists, to be appointed by the National Academy of Sciences, in consultation with the Society for Conservation Biology; and(2)describes—(A)the implementation of this Act during the preceding 3-year period; and(B)any additional projects, activities, and funding required to achieve the purposes of this Act.502.Interagency team(a)EstablishmentThe Secretaries concerned shall jointly establish an interagency team, containing an equal number of participants from the public and private sectors, to monitor, evaluate, and make recommendations to ensure achievement of the long-term results required by this Act.(b)Geographic information system(1)Development(A)In generalThe interagency team established under subsection (a) shall develop a geographic information system for monitoring the Northern Rockies Bioregion.(B)RequirementThe geographic information system under subparagraph (A) shall—(i)be based on satellite-gathered data; and(ii)include comprehensive maps and databases to assist in the detection of changes in the Northern Rockies Bioregion.(2)Types of informationThe maps and databases included in the geographic information system under paragraph (1) shall be updated periodically to record the following:(A)Vegetation cover (including a description of species occurrence and densities).(B)Human impacts.(C)Water and air quality.(D)Activities that impact forest husbandry and restoration.(3)Status reportsThe geographic information system under paragraph (1) shall include status reports regarding—(A)the progress of relevant ecosystem protection, corridor consolidation, and forest recovery efforts; and(B)relevant threatened and endangered species, which are primary indicators of ecosystem health.(c)Wildlife movements(1)In generalThe interagency team established under subsection (a) shall assess the potential for facilitating wildlife movement across or under major highways and rail lines within the biological corridors established under title II.(2)RequirementThe assessment under paragraph (1) shall include an identification of major crossing points and practicable management actions to enhance the suitability of the crossing points as movement corridors, including underpasses, overpasses, and other methods for reducing the danger to native wildlife while facilitating movements within the Northern Rockies Bioregion.503.Roadless land evaluation(a)Definition of roadless landIn this section, the term roadless land means land that is—(1)greater than 1,000 acres in area;(2)located within the National Forest System in the Wild Rockies Bioregion in the State of Idaho, Montana, Oregon, Washington, or Wyoming; and(3)not designated as a component of the National Wilderness Preservation System under this Act or any other provision of law.(b)Evaluation(1)In generalThe panel of independent scientists described in section 501(1) shall—(A)subject to paragraph (2), identify and evaluate roadless land;(B)study the role of roadless land—(i)in maintaining biological diversity in the Northern Rockies; and(ii)as part of the overall Forest Reserve System; and(C)include in the report under section 501 recommendations regarding the management of roadless land.(2)Sources of informationIn identifying and evaluating roadless land under paragraph (1)(A), the panel shall use, in addition to other information sources, existing satellite information and geographic information system data developed by—(A)the Forest Service;(B)the Bureau of Land Management; and(C)the United States Fish and Wildlife Service.(c)ProhibitionEffective beginning on the date of completion of the evaluation under subsection (b), there is prohibited on roadless land—(1)any construction or reconstruction of a new or existing road;(2)any timber harvesting (except firewood gathering); and(3)subject to valid existing rights, any oil or gas leasing, mining, or other development that impairs the natural and roadless qualities of roadless land.VIEffect of Act on Indian Tribes601.Rights of Indian TribesNothing in this Act affects or modifies any treaty or other right of an Indian Tribe.602.Federal trust responsibilityNothing in this Act amends, alters, or gives priority over the Federal trust responsibility to Indian Tribes.603.Exemption from Freedom of Information ActIf a Federal department or agency receives any information relating to a sacred site or cultural activity identified by an Indian Tribe as confidential, the information shall be exempt from disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act).604.Application of Indian Self-Determination and Education Assistance ActThe Secretary of the Interior may apply the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) as the Secretary determines to be appropriate in carrying out this Act.605.Tribal use of protected areas(a)Definition of protected areaIn this section, the term protected area means land designated under this Act as—(1)a wilderness area;(2)a recovery area;(3)a wild or scenic river; or(4)a biological corridor.(b)Access to protected areas(1)In generalIn recognition of the past use of portions of protected areas by Indians for traditional cultural and religious purposes, the Secretaries concerned shall ensure nonexclusive access by Indians to any applicable protected area for such a traditional cultural or religious purpose.(2)Consistency with applicable lawThe access under paragraph (1) shall be consistent with the purposes and intent of—(A)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996); and(B)in the case of any protected area designated as wilderness under this Act, the Wilderness Act (16 U.S.C. 1131 et seq.).(3)Closing to publicThe Secretaries concerned, in accordance with the provisions of law referred to in paragraph (2) and on receipt of a request from an Indian Tribe, from time to time may temporarily close to the general public one or more specific portions of a protected area to protect the privacy of a religious activity or cultural use by an Indian.(4)Recommendations from Indian TribesIn preparing a management plan for a protected area, the Secretaries concerned shall request that the head of each applicable Tribal government submit to the Secretaries concerned recommendations with respect to—(A)ensuring access by Indians to important sites;(B)enhancing the privacy of Indian traditional cultural and religious activities; and(C)protecting Indian cultural and religious sites.VIIEffect of Act on water rights701.Water rightsNothing in this Act relinquishes or reduces any water right reserved, appropriated, or otherwise secured by the United States in the State of Idaho, Montana, Oregon, Washington, or Wyoming on or before the date of enactment of this Act.